Exhibit 10.1
 
EXECUTION COPY
 
 

--------------------------------------------------------------------------------


Published CUSIP Number: 25674QAA2




 
$550,000,000
 
CREDIT AGREEMENT
 
Dated as of February 20, 2008
 
among
 
DOLLAR TREE STORES, INC.
 
as Borrower,
 
CERTAIN OF THE DOMESTIC AFFILIATES OF THE
 
BORROWER FROM TIME TO TIME PARTIES HERETO,
 
as Guarantors,
 
THE LENDERS PARTIES HERETO,
 
and
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
as Administrative Agent
 


 
BANK OF AMERICA, N.A. and NATIONAL CITY BANK,
 
as Co-Syndication Agents,
 
U.S. BANK, NATIONAL ASSOCIATION and SUNTRUST BANK,
 
as Co-Documentation Agents
 


 
WACHOVIA CAPITAL MARKETS, LLC,
 
as Sole Lead Arranger and Book Runner
 



40115983.6 05151564
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 

ARTICLE I
DEFINITIONS 
1

 
 
Section 1.1
Defined Terms 
1

 
 
Section 1.2
Other Definitional Provisions 
22

 
 
Section 1.3
Accounting Terms 
22

 
ARTICLE II
THE LOANS; AMOUNT AND TERMS 
23

 
 
Section 2.1
Revolving Loans 
23

 
 
Section 2.2
Term Loan 
26

 
 
Section 2.3
Letter of Credit Subfacility 
26

 
 
Section 2.4
Fees 
30

 
 
Section 2.5
Reduction of the Revolving Commitments 
31

 
 
Section 2.6
Prepayments 
31

 
 
Section 2.7
Minimum Borrowing Amounts and Principal Amounts of Tranches 
32

 
 
Section 2.8
Interest Payments; Default Interest; Interest Payment Dates 
32

 
 
Section 2.9
Conversion Options 
33

 
 
Section 2.10
Computation of Interest and Fees 
34

 
 
Section 2.11
Pro Rata Treatment and Payments 
35

 
 
Section 2.12
Non-Receipt of Funds by the Administrative Agent 
37

 
 
Section 2.13
Inability to Determine Interest Rate 
38

 
 
Section 2.14
Illegality 
38

 
 
Section 2.15
Requirements of Law 
39

 
 
Section 2.16
Indemnity 
40

 
 
Section 2.17
Taxes 
40

 
 
Section 2.18
Indemnification; Nature of Issuing Lender’s Duties 
42

 
 
Section 2.19
Waiver of Notice 
43

 
 
Section 2.20
Defaulting Lenders; Limitation on Claims 
45

 
 
 

--------------------------------------------------------------------------------

 

       Page
 
Section 2.21
Replacement of Lenders 
46

 
 
Section 2.22
Extension of Maturity Date in respect of Revolving Commitments 
46

 
 
Section 2.23
Increase in Revolving Commitments 
48

 

 ARTICLE III  REPRESENTATIONS AND
WARRANTIES                                                                        49

 
 
Section 3.1
Financial Condition 
49

 
 
Section 3.2
No Change 
50

 
 
Section 3.3
Corporate Existence; Compliance with Law 
50

 
 
Section 3.4
Corporate Power; Authorization; Enforceable Obligations 
50

 
 
Section 3.5
No Legal Bar; No Default 
51

 
 
Section 3.6
No Material Litigation 
51

 
 
Section 3.7
Investment Company Act 
51

 
 
Section 3.8
Margin Regulations 
51

 
 
Section 3.9
ERISA 
51

 
 
Section 3.10
Environmental Matters 
52

 
 
Section 3.11
Purpose of Loans 
53

 
 
Section 3.12
Subsidiaries 
53

 
 
Section 3.13
Ownership 
53

 
 
Section 3.14
Indebtedness 
53

 
 
Section 3.15
Taxes 
53

 
 
Section 3.16
Intellectual Property 
54

 
 
Section 3.17
Solvency 
54

 
 
Section 3.18
Investments 
54

 
 
Section 3.19
No Burdensome Restrictions 
54

 
 
Section 3.20
Brokers’ Fees 
54

 
 
Section 3.21
Labor Matters 
55

 
 
Section 3.22
Accuracy and Completeness of Information 
55

 
ARTICLE IV
CONDITIONS
PRECEDENT                                                                              55

 
 
Section 4.1
Conditions to Closing Date and Initial Revolving Loans 
55

 
 
Section 4.2
Conditions to All Extensions of Credit 
58

 
ARTICLE V
 AFFIRMATIVE
COVENANTS                                                                            59

 
 
Section 5.1
Financial Statements 
59

 
 
Section 5.2
Certificates; Other Information 
60

 
 
Section 5.3
Payment of Obligations 
61

 
 
Section 5.4
Conduct of Business and Maintenance of Existence 
61

 
 
Section 5.5
Maintenance of Property; Insurance 
61

 
 
Section 5.6
Inspection of Property; Books and Records; Discussions 
62

 
 
Section 5.7
Notices 
62

 
 
Section 5.8
Environmental Laws 
64

 
 
Section 5.9
Financial Covenants 
64

 
 
Section 5.10
Obligations Regarding Subsidiaries; Additional Subsidiary Guarantors 
65

 
 
Section 5.11
Compliance with Law 
65

 
 
Section 5.12
Additional Credit Parties 
65

 
 
Section 5.13
Addition of Realty Trust as a Credit Party 
65

 
ARTICLE VI
 NEGATIVE
COVENANTS                                                                               65

 
 
Section 6.1
Indebtedness 
66

 
 
Section 6.2
Liens 
66

 
 
Section 6.3
Nature of Business 
66

 
 
Section 6.4
Consolidation, Merger, Sale or Purchase of Assets, etc 
67

 
 
Section 6.5
Advances, Investments and Loans 
68

 
 
Section 6.6
Transactions with Affiliates 
68

 
 
Section 6.7
Ownership of Subsidiaries; Restrictions 
69

 
 
Section 6.8
Fiscal Year; Organizational Documents; Material Contracts 
69

 
 
Section 6.9
Limitation on Actions 
69

 
 
Section 6.10
Restricted Payments 
70

 
 
Section 6.11
Prepayments of Indebtedness, etc 
71

 
 
Section 6.12
Sale Leasebacks 
71

 
 
Section 6.13
Use of Proceeds 
71

 
ARTICLE VII
 EVENTS OF
DEFAULT                                                                                 71

 
 
Section 7.1
Events of Default 
71

 
 
Section 7.2
Acceleration; Remedies 
74

 
ARTICLE VIII
 THE
AGENT                                                                                       74

 
 
Section 8.1
Appointment and Authority 
74

 
 
Section 8.2
Rights as a Lender 
75

 
 
Section 8.3
Exculpatory Provisions 
75

 
 
Section 8.4
Reliance by Administrative Agent 
76

 
 
Section 8.5
Delegation of Duties 
76

 
 
Section 8.6
Resignation of Administrative Agent 
76

 
 
Section 8.7
Non-Reliance on Administrative Agent and Other Lenders 
77

 
 
Section 8.8
No Other Duties, etc 
77

 
ARTICLE IX
   MISCELLANEOUS                                                                                     
77

 
 
Section 9.1
Amendments, Etc.; Non-Consenting Lenders 
77

 
 
Section 9.2
Notices 
80

 
 
Section 9.3
No Waiver; Cumulative Remedies 
81

 
 
Section 9.4
Survival of Representations and Warranties 
81

 
 
Section 9.5
Payment of Expenses and Taxes 
81

 
 
Section 9.6
Successors and Assigns 
82

 
 
Section 9.7
Adjustments; Set-off 
86

 
 
Section 9.8
Table of Contents and Section Headings 
87

 
 
Section 9.9
Counterparts 
87

 
 
Section 9.10
Effectiveness 
87

 
 
Section 9.11
Severability 
87

 
 
Section 9.12
Integration 
87

 
 
Section 9.13
Governing Law 
87

 
 
Section 9.14
Consent to Jurisdiction and Service of Process 
87

 
 
Section 9.15
Arbitration 
88

 
 
Section 9.16
Confidentiality 
89

 
 
Section 9.17
Acknowledgments 
90

 
 
Section 9.18
Waivers of Jury Trial 
90

 
ARTICLE X
 GUARANTY                                                                                      
91

 
 
Section 10.1
The Guaranty 
91

 
 
Section 10.2
Bankruptcy 
91

 
 
Section 10.3
Nature of Liability 
92

 
 
Section 10.4
Independent Obligation 
92

 
 
Section 10.5
Authorization 
92

 
 
Section 10.6
Reliance 
93

 
 
Section 10.7
Waiver 
93

 
 
Section 10.8
Limitation on Enforcement 
94

 
 
Section 10.9
Confirmation of Payment 
94

 
Schedules
Schedule 1.1(a)              Account Designation Letter
Schedule 1.1(b)              Investments
Schedule 1.1(c)              Liens
Schedule 2.1(a)              Lenders and Commitments
Schedule 2.1(b)(i)          Form of Notice of Borrowing
Schedule 2.1(d)              Form of Revolving Note
Schedule 2.1(h)              Form of Swingline Note
Schedule 2.2(c)              Form of Term Note
Schedule 2.9                   Form of Notice of Conversion/Extension
Schedule 3.12                 Subsidiaries
Schedule 4.1(b)              Form of Secretary’s Certificate
Schedule 4.1(g)              Form of Solvency Certificate
Schedule 5.12                 Form of Joinder Agreement
Schedule 6.1(b)              Indebtedness
Schedule 9.2                   Lenders’ Lending Offices
Schedule 9.6(c)              Form of Assignment and Assumption


Annex A                         Corporate Structure After Corporate
Reorganization





40115983.6
05151564                                                                    
 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT, dated as of February 20, 2008, among DOLLAR TREE STORES, INC.,
a Virginia corporation (the “Borrower”), each Domestic Subsidiary of the
Borrower identified as a “Guarantor” on the signature pages hereto and such
other Domestic Subsidiaries of the Borrower as may from time to time become a
party hereto (collectively, the “Subsidiary Guarantors” or, the “Guarantors”),
the several banks and other financial institutions as may from time to time
become parties to this Agreement (collectively, the “Lenders”; and individually,
a “Lender”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for
the Lenders hereunder (in such capacity, the “Administrative Agent” or the
“Agent”).
 
WITNESSETH:
 
WHEREAS, the Borrower has requested that the Lenders make loans and other
financial accommodations to the Borrower as more particularly described herein;
 
WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I 
 
DEFINITIONS
 
Section 1.1 Defined Terms.
 
As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:
 
“ABR Swingline Loans” shall mean Swingline Loans that bear interest at an
interest rate based on the Alternate Base Rate.
 
“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1(a).
 
“Additional Commitment Lender” shall have the meaning set forth in Section
2.22(d).
 
“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.12.
 
“Adjusted Leverage Ratio” shall mean, with respect to the Parent and its
Subsidiaries on a consolidated basis for the twelve month period ending on the
last day of any fiscal quarter, the ratio of (a) the sum of (i) Total Debt
calculated on the last day of such period plus (ii) Consolidated Rental Expense
for such period multiplied by six (6) to (b) Consolidated EBITDAR for such
period.
 
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement and any successors in such capacity.
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
 
“Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition, a
Person shall be deemed to be “controlled by” a Person if such Person possesses,
directly or indirectly, power either (a) to vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
to direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.
 
“Agreement” shall mean this Credit Agreement, as amended, modified or
supplemented from time to time in accordance with its terms.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.  For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia at its principal office in Charlotte,
North Carolina as its prime rate.  Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in the Prime Rate
occurs.  The parties hereto acknowledge that the rate announced publicly by
Wachovia as its Prime Rate is an index or base rate and shall not necessarily be
its lowest or best rate charged to its customers or other banks; and “Federal
Funds Effective Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.  If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist.  Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.
 
“Alternate Base Rate Loans” shall mean Revolving Loans that bear interest at an
interest rate based on the Alternate Base Rate.
 
“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable Level then in effect, it being understood that the
Applicable Percentage for (i) Revolving Loans which are Alternate Base Rate
Loans and ABR Swingline Loans shall be the percentage set forth under the column
“Alternate Base Rate Margin for Revolving Loans and ABR Swingline Loans”,
(ii) Revolving Loans which are LIBOR Rate Loans, Index Rate Loans, Index Rate
Swingline Loans and Standby Letter of Credit Fees shall be the percentage set
forth under the column “LIBOR Rate Margin for Revolving Loans, Index Rate
Swingline Loans and Standby Letter of Credit Fees”, (iii) Term Loans which are
Alternate Base Rate Loans shall be the percentage set forth under the column
“Alternate Base Rate Margin for Term Loans”, (iv)  Term Loans which are LIBOR
Rate Loans or Index Rate Loans shall be the percentage set forth under the
column “LIBOR Rate Margin for Term Loans”, (v) the Trade Letter of Credit Fees
shall be the percentage set forth under the column “Trade Letter of Credit Fees”
and (vi) the Facility Fee shall be the percentage set forth under the column
“Facility Fee”:
 
Level


Pricing Grid Leverage Ratio


Alternate
Base Rate
Margin for
Revolving Loans and ABR Swingline Loans


LIBOR Rate Margin for Revolving Loans, Index Rate Swingline Loans and Standby
Letter of Credit Fees


Alternate
Base Rate
Margin for
Term Loans


LIBOR Rate Margin for Term Loans


Trade Letter of Credit Fees


Facility
Fee


I


< 1.00 to 1.0


0.00%


0.40%


0.100%


0.500%


0.20%


0.100%


II


³ 1.00 to 1.0 but < 1.25 to 1.0


0.00%


0.50%


0.125%


0.625%


0.25%


0.125%


III


³ 1.25 to 1.0 but < 1.50 to 1.0


0.00%


0.70%


0.175%


0.875%


0.35%


0.175%


IIV


> 1.50 to 1.0


0.00%


0.80%


0.200%


1.000%


0.40%


0.200%




The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the Parent
is required to provide to the Administrative Agent the quarterly financial
information and certifications in accordance with the provisions of
Sections 5.1(a) and (b) and 5.2(c) (each an “Interest Determination
Date”).  Such Applicable Percentage shall be effective from such Interest
Determination Date until the next such Interest Determination Date.  The initial
Applicable Percentages shall be based on Level I until the first Interest
Determination Date occurring after the Closing Date.  After the Closing Date, if
the Parent shall fail to provide the quarterly financial information and
certifications in accordance with the provisions of Sections 5.1(a) and (b) and
5.2(c), the Applicable Percentage from such Interest Determination Date
shall, on the date five (5) Business Days after the date by which the Parent was
so required to provide such financial information and certifications to the
Administrative Agent and the Lenders, be based on Level III until such time as
such information and certifications are provided, whereupon the Level shall be
determined by the then current Pricing Grid Leverage Ratio.
 
“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.
 
“Assignment and Assumption” shall mean an Assignment and Assumption,
substantially in the form of Schedule 9.6(c) hereto.
 
“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
 
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.
 
“Business” shall have the meaning set forth in Section 3.10.
 
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or Norfolk, Virginia are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, Index Rate Loan or an Index Rate Swingline Loan, the term “Business
Day” shall also exclude any day on which banks in London, England are not open
for dealings in Dollar deposits in the London interbank market.
 
“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.
 
“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.
 
“Capital Stock” shall mean (i) in the case of a corporation, capital stock, (ii)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
“Cash Equivalents” shall mean (i) securities issued directly or fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition (“Government Obligations”), (ii) U.S. dollar
denominated (or foreign currency fully hedged) time deposits, certificates of
deposit, eurodollar time deposits and eurodollar certificates of deposit of (y)
any domestic commercial bank of recognized standing having capital and surplus
in excess of $250,000,000 or (z) any bank whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent thereof (any such bank being an “Approved Bank”), in
each case with maturities of not more than one year from the date of
acquisition, (iii) commercial paper and variable or fixed rate notes issued by
any Approved Bank (or by the parent company thereof) or any commercial paper or
variable rate notes issued by, or guaranteed by any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within nine months of the date of
acquisition, (iv) repurchase agreements with a bank or trust company (including
a Lender) or a recognized securities dealer having capital and surplus in excess
of $500,000,000 for direct obligations issued by or fully guaranteed by the
United States of America, (v) obligations of any state of the United States or
any political subdivision thereof rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s having
maturities of not more than one year or having a “put” feature of less than one
year, and (vi) auction preferred stock rated in the highest short-term credit
rating category by S&P or Moody’s.
 
“Change of Control” shall mean (a) any Person or two or more Persons acting in
concert shall have acquired “beneficial ownership,” directly or indirectly, of,
or shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of, control over, Voting Stock of the Parent (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of the Parent, (b) during any period of up to
25 consecutive months, commencing after the Closing Date, individuals who at the
beginning of such 25 month period were directors of the Parent (together with
any new director whose election by the Parent’s Board of Directors or whose
nomination for election by the Parent’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the directors of the Parent then in office or (c) the Parent shall
fail to own all of the Capital Stock of the other Credit Parties.  As used
herein, “beneficial ownership” shall have the meaning provided in Rule 13d-3 of
the Securities and Exchange Commission under the Securities Act of 1934.
 
“Closing Date” shall mean the date of this Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Commitment” shall mean the Revolving Commitment, the Term Loan Commitment, the
LOC Commitment and the Swingline Commitment, individually or collectively, as
appropriate.
 
“Commitment Percentage” shall mean the Revolving Commitment Percentage, the Term
Loan Commitment Percentage and/or the LOC Commitment Percentage, as appropriate.
 
“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Maturity Date.
 
“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of Section
4001 of ERISA or is part of a group which includes the Borrower and which is
treated as a single employer under Section 414 of the Code.
 
“Consolidated EBITDA” shall mean, for any period, the sum of (i) Consolidated
Net Income for such period, plus (ii) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (A) Consolidated
Interest Expense, (B) total federal, state, local and foreign income taxes and
(C) depreciation, amortization expense and other non-cash charges, minus (iii)
extraordinary gains of the Parent and its Subsidiaries for such period.  Except
as otherwise provided herein, the applicable period shall be for the four
consecutive quarters ending as of the date of computation.
 
“Consolidated EBITDAR” shall mean, for any period, the sum of (a) Consolidated
EBITDA for such period plus (b) Consolidated Rental Expense for such period.
 
“Consolidated Fixed Charges” shall mean, for any period, the sum of (i)
Consolidated Interest Expense for such period plus (ii) Consolidated Rental
Expense for such period of the Parent and its Subsidiaries on a consolidated
basis determined in accordance with GAAP, applied on a consistent basis.  The
applicable period shall be for the four consecutive quarters ending as of the
date of computation.
 
“Consolidated Interest Expense” shall mean, for any period, all interest expense
(net of interest income) of the Parent and its Subsidiaries, including the
interest component under Capital Leases, as determined in accordance with
GAAP.  Except as otherwise provided herein, the applicable period shall be for
the four consecutive quarters ending as of the date of computation.
 
“Consolidated Net Income” shall mean, for any period, net income (excluding
extraordinary items) after taxes for such period of the Parent and its
Subsidiaries on a consolidated basis, as determined in accordance with
GAAP.  Except as otherwise provided herein, the applicable period shall be for
the four consecutive quarters ending as of the date of computation.
 
“Consolidated Net Worth” shall mean total shareholders’ equity (or its
equivalent) of the Parent and its Subsidiaries on a consolidated basis,
determined in accordance with GAAP applied on a consistent basis.
 
“Consolidated Rental Expense” shall mean, for any applicable period of
computation, the sum of all real property rental expense of the Parent and its
Subsidiaries on a consolidated basis for such period, determined in accordance
with GAAP.
 
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Corporate Reorganization” shall mean, collectively, (i) the formation of each
of the Parent Guarantor, as a subsidiary of the Borrower, and DTS Merger Co., as
a subsidiary of the Parent Guarantor, (ii) the merger of DTS Merger Co. into the
Borrower, with the Borrower as the surviving entity, (iii) the liquidation of
each of DT Keystone Management Inc., DT Keystone Distribution, Inc., DT Keystone
Distribution, LLC and DT Keystone Distribution, R.L.L.L.P., (iv) the
reorganization of Dollar Tree Distribution, Inc. and Greenbrier International,
Inc. as direct subsidiaries of the Parent Guarantor and (v) all other
transactions incident thereto, such that after giving effect to the foregoing,
the corporate ownership structure of the Parent Guarantor and its Subsidiaries
shall be as set forth on Annex A to this Agreement.
 
“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Letters of Credit and the LOC Documents.
 
“Credit Party” shall mean any of the Borrower or the Guarantors.
 
“Credit Party Obligations” shall mean, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lenders)
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents (including, but not limited to, any
interest accruing after the occurrence of a filing of a petition of bankruptcy
under the Bankruptcy Code with respect to any Credit Party, regardless of
whether such interest is an allowed claim under the Bankruptcy Code) and (ii)
all liabilities and obligations, whenever arising, owing from any Credit Party
to any Lender, or any Affiliate of a Lender, arising under any Hedging
Agreement.
 
“Debt” shall mean, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to assets
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of assets or services purchased by such Person (other than trade
debt incurred in the ordinary course of business and due within six months of
the incurrence thereof) which would appear as liabilities on a balance sheet of
such Person, (e) the principal portion of all obligations of such Person under
Capital Leases, (f) the maximum amount of all standby letters of credit issued
or bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(g) all preferred Capital Stock issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (h) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, accounts receivable securitization program, off-balance sheet loan or
similar off-balance sheet financing product, (i) all Debt of others of the type
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (j) all Guaranty Obligations of such Person with respect to Debt
of the type referred to in clauses (a) through (h) above of another Person and
(k) Debt of the type referred to in clauses (a) through (h) above of any
partnership or unincorporated joint venture in which such Person is legally
obligated or has a reasonable expectation of being liable with respect thereto.
 
“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.
 
“Defaulting Lender” shall mean, at any time, any Lender that, at such time (a)
has failed to make a Loan required pursuant to the terms of this Credit
Agreement, including the funding of a Participation Interest in accordance with
the terms hereof, (b) has failed to pay to the Administrative Agent or any other
Lender an amount owed by such Lender pursuant to the terms of this Credit
Agreement, or (c) has been deemed insolvent by its principal regulator or has
become subject to a bankruptcy or insolvency proceeding or to a receiver,
trustee or similar official.
 
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
 
“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in its Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which Alternate Base Rate Loans and Index Rate
Loans of such Lender are to be made.
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.
 
“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Lender, and (iii) unless an Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
 
“Engagement Letter” shall mean the letter agreement dated January 9, 2008
addressed to Dollar Tree Stores, Inc. from the Administrative Agent, as amended,
modified or otherwise supplemented.
 
“Environmental Claim” shall mean, with respect to any Person, any written or
oral notice, claim, demand or other communication (collectively, a “claim”) by
any other Person alleging or asserting such Person’s liability for investigatory
costs, cleanup costs, governmental response costs, damages to natural resources
or other Property, personal injuries, fines or penalties arising out of, based
on or resulting from (a) the presence, or release into the environment, of any
Hazardous Material at any location, whether or not owned by such Person, or (b)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.  The term “Environmental Claim” shall include, without
limitation, any claim by any Governmental Authority for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from the presence of Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.
 
“Environmental Laws” shall mean any and all applicable foreign, Federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which any Credit Party or any of its Subsidiaries is a member, (ii)
solely for purposes of potential liability under Section 302(c)(11) of ERISA and
Section 4l2(c)(l1) of the Code and the lien created under Section 302(f) of
ERISA and Section 412(n) of the Code, described in Section 414(m) or (o) of the
Code of which any Credit Party or any of its Subsidiaries is a member and (iii)
which are under common control with any Credit Party or any of its Subsidiaries
within the meaning of Section 4001(a)(14) of ERISA.
 
“ERISA Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
 
“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
 
“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.
 
“Excluded Disposition” shall mean the sale, transfer, or other disposition of
(a) any motor vehicles or other equipment no longer used or useful in the
business of the Parent or any of its Subsidiaries, (b) any inventory in the
ordinary course of business and on ordinary business terms, (c) Permitted
Investments described in clause (a) of the definition thereof and (d) “margin
stock” within the meaning of Regulation U.
 
“Existing Borrower” shall mean Dollar Tree Distribution, Inc., a Virginia
corporation.
 
“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
March 5, 2004, as amended, among the Borrower, the Existing Borrower, the
Guarantors party thereto, the lenders party thereto, SunTrust Bank and National
City Bank as Co-Syndication Agents, Fleet National Bank as Documentation Agent,
and Wachovia Bank, National Association as Administrative Agent.
 
“Existing Maturity Date” shall have the meaning set forth in Section 2.22(a).
 
“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit or Swingline
Loan by such Lender.
 
“Extension Request” shall have the meaning set forth in Section 2.22(a).
 
“Facility Fee” shall have the meaning set forth in Section 2.4(a).
 
“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.
 
“Fixed Charge Coverage Ratio” shall mean, with respect to the Parent and its
Subsidiaries on a consolidated basis for the twelve month period ending on the
last day of any fiscal quarter of the Parent, the ratio of (i) Consolidated
EBITDAR to (ii) Consolidated Fixed Charges.
 
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
 
“Fronting Fee” shall have the meaning set forth in Section 2.4(b).
 
“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.
 
“Government Acts” shall have the meaning set forth in Section 2.18.
 
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Guarantor” shall mean any of the Parent Guarantor, the Domestic Subsidiaries
identified as a “Guarantor” on the signature pages hereto and the Additional
Credit Parties which execute a Joinder Agreement, together with their successors
and permitted assigns.
 
“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.
 
“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase assets, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof.  The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
 
“Hazardous Material” shall mean, collectively, (a) any petroleum or petroleum
products, flammable materials, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, and transformers or other equipment that contain
polychlorinated biphenyls (“PCB’s”), (b) any chemicals or other materials or
substances that are now or hereafter become defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“extremely hazardous wastes”, “restricted hazardous wastes”, “toxic substances”,
“toxic pollutants”, “contaminants”, “pollutants” or words of similar import
under any Environmental Law and (c) any other chemical or other material or
substance, exposure to which is now or hereafter prohibited, limited or
regulated under any Environmental Law.
 
“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.
 
“Indebtedness” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to assets
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of assets or services purchased by such Person (other than trade
debt incurred in the ordinary course of business and due within six months of
the incurrence thereof) which would appear as liabilities on a balance sheet of
such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
assets owned or acquired by such Person, whether or not the obligations secured
thereby have been assumed, (g) all Guaranty Obligations of such Person with
respect to Indebtedness of another Person, (h) the principal portion of all
obligations of such Person under Capital Leases, (i) all obligations of such
Person under Hedging Agreements, (j) the maximum amount of all standby letters
of credit issued or bankers’ acceptances facilities created for the account of
such Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (l) the principal balance outstanding under any synthetic lease,
tax retention operating lease, accounts receivable securitization program,
off-balance sheet loan or similar off-balance sheet financing product, and (m)
the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer.
 
“Index Rate” shall mean, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the London interbank offered
rate for one (1) month Dollar deposits appearing on Reuters Screen LIBOR01 Page
(or any successor page) at approximately 11:00 A.M. (London time), on such day,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by the Administrative Agent from
another recognized source or interbank quotation).
 
“Index Rate Loan” shall mean Revolving Loans the rate of interest applicable to
which is based on the Index Rate.
 
“Index Rate Swingline Loan” shall mean Swingline Loans the rate of interest
applicable to which is based on the Index Rate.
 
“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.
 
“Insolvent” shall mean being in a condition of Insolvency.
 
“Intellectual Property” has the meaning set forth in Section 3.16.
 
“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, Index
Rate Loan or any Swingline Loan, the last day of each March, June, September and
December and on the applicable Maturity Date, (b) as to any LIBOR Rate Loan
having an Interest Period of three months or less, the last day of such Interest
Period, and (c) as to any LIBOR Rate Loan having an Interest Period longer than
three months, the day which is three months after the first day of such Interest
Period and the last day of such Interest Period.
 
“Interest Period” shall mean, with respect to any LIBOR Rate Loan,
 
(i)            initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending (a) fourteen days or (b) one, two, three or six months thereafter, as
selected by the Borrower in the Notice of Borrowing or Notice of Conversion
given with respect thereto; and
 
(ii)            thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending (a) fourteen days or (b) one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto;
 
provided that the foregoing provisions are subject to the following:
 
(A)            if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;
 
(B)            any Interest Period (other than a 14-day Interest Period)
pertaining to a LIBOR Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month;
 
(C)            if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected LIBOR Rate Loan;
 
(D)            no Interest Period shall extend beyond the Maturity Date; and
 
(E)            no more than six (6) LIBOR Rate Loans may be in effect at any
time.  For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date and have the same duration, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new LIBOR Rate Loan with a
single Interest Period.
 
“Issuing Lender” shall mean (i) Wachovia or (ii) such other Lender reasonably
acceptable to the Administrative Agent selected by the Borrower from time to
time to issue a Letter of Credit.
 
“Issuing Lender Fees” shall have the meaning set forth in Section 2.4(c).
 
“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Schedule 5.12, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.12.
 
“Lender” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Letters of Credit” shall mean any letter of credit issued by an Issuing Lender
pursuant to the terms hereof, as such Letters of Credit may be amended,
modified, extended, renewed or replaced from time to time.
 
“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided that if more than one
rate is specified on Reuters Screen LIBOR01 Page, the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100 of 1%).  If, for any reason, neither of such rates is available,
then “LIBOR” shall mean the rate per annum at which, as determined by the
Administrative Agent, Dollars in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 A.M. London
time, two (2) Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period
selected.  Notwithstanding the foregoing, for any LIBOR Rate Loan having an
Interest Period of fourteen days, LIBOR shall be determined for such Loan as if
such Loan had an Interest Period of one-month.
 
“LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown in its Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.
 
“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:
 
LIBOR Rate    =               LIBOR            
                 1.00 - Eurodollar Reserve Percentage
 
“LIBOR Rate Loan” shall mean Revolving Loans the rate of interest applicable to
which is based on the LIBOR Rate.
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” shall mean a Revolving Loan, or a portion of any Revolving Loan or a
Swingline Loan, as applicable.
 
“LOC Commitment” shall mean the commitment of the Issuing Lender(s) to issue
Letters of Credit and with respect to each Revolving Lender, the commitment of
such Lender to purchase participation interests in the Letters of Credit up to
such Lender’s LOC Committed Amount as specified in Schedule 2.1(a), as such
amount may be reduced from time to time in accordance with the provisions
hereof.
 
“LOC Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its LOC Commitment Percentage on Schedule 2.1(a), as
such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 9.6(c).
 
“LOC Committed Amount” shall mean, collectively, the aggregate amount of all of
the LOC Commitments of the Revolving Lenders to issue and participate in Letters
of Credit as referenced in Section 2.3 and, individually, the amount of each
Revolving Lender’s LOC Commitment as specified in Schedule 2.1(a).
 
“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.
 
“LOC Obligations” shall mean, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender(s)
but not theretofore reimbursed.
 
“Mandatory Borrowing” shall have the meaning set forth in Section 2.3(e) or
2.1(f)(ii), as the context may require.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, condition (financial or otherwise), assets, liabilities or operations
of the Parent and its Subsidiaries taken as a whole, which has caused or could
reasonably be expected to cause the Consolidated Net Worth of the Parent and its
Subsidiaries to decrease by ten percent (10%) or more from the then current
Consolidated Net Worth of the Parent and its Subsidiaries, (b) the ability of
the Borrower or any Guarantor to perform its obligations, when such obligations
are required to be performed, under this Agreement, any of the Notes or any
other Credit Document or (c) the validity or enforceability of this Agreement,
any of the Notes or any of the other Credit Documents or the rights or remedies
of the Administrative Agent or the Lenders hereunder or thereunder.
 
“Material Contract” shall mean any contract or other arrangement, whether
written or oral, to which the Parent or any of its Subsidiaries is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.
 
“Maturity Date” shall mean the date which is five (5) years from the Closing
Date, subject, in respect of the Revolving Commitments only, to the provisions
of Section 2.22.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall mean a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
 
“Non-Extending Lender” shall have the meaning set forth in Section 2.22(b).
 
“Note” or “Notes” shall mean the Revolving Notes, the Term Notes and the
Swingline Note, collectively, separately or individually, as appropriate.
 
“Notice Date” shall have the meaning set forth in Section 2.22(b).
 
“Notice of Borrowing” shall mean the written notice of borrowing as referenced
and defined in Section 2.1(b)(i).
 
“Notice of Conversion” shall mean the written notice of extension or conversion
as referenced and defined in Section 2.9.
 
“Obligations” shall mean, collectively, Loans and LOC Obligations.
 
“Parent” shall mean (i) prior to the completion of the Corporate Reorganization,
the Borrower, and (ii) immediately upon completion of the Corporate
Reorganization, the Parent Guarantor.
 
“Parent Guarantor” shall mean, Dollar Tree, Inc., a Virginia corporation, to be
formed in connection with the Corporate Reorganization.
 
“Participant” shall have the meaning set forth in Section 9.6(b).
 
“Participation Interest” shall mean the purchase by a Revolving Lender of a
participation interest in Letters of Credit as provided in Section 2.3 or in
Swingline Loans as provided in Section 2.1(f).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.
 
“Permitted Acquisition” shall mean an acquisition by any Credit Party which (i)
is an acquisition of a Person or assets of a Person in the same or a similar
line of business which has  pro forma EBITDA before the acquisition in an amount
greater than $0 for the immediately preceding twelve month period, (ii) is
approved by the Board of Directors or the requisite shareholders of the Person
being acquired or Person transferring the assets being acquired, (iii) if an
acquisition of Capital Stock of a Person, all issued and outstanding Capital
Stock of such Person is acquired, (iv) after giving effect to such acquisition
on a Pro Forma Basis, the Credit Parties shall be in compliance with each of the
financial covenants set forth in Section 5.9 and (v) both before and after
giving effect to such acquisition, no Default or Event of Default shall have
occurred and be continuing.
 
“Permitted Investments” shall mean:
 
(a)            cash or Cash Equivalents;
 
(b)            investments outstanding as of the Closing Date and identified in
Schedule 1.1(b);
 
(c)            investments of any Subsidiary of the Parent in any Credit Party
or investments of any Credit Party in any other Credit Party;
 
(d)            Permitted Acquisitions;
 
(e)            operating deposit accounts with depository institutions;
 
(f)            Hedging Agreements;
 
(g)            investments permitted under Section 6.4(b) hereof;
 
(h)            investments by the Parent and its Subsidiaries in the Capital
Stock of their Subsidiaries to the extent outstanding as of the Closing Date;
 
(i)            loans and advances to employees in the ordinary course of
business not exceeding $1,000,000 in the aggregate;
 
(j)            deposits to secure bids, tenders, utilities, vendors, leases,
licenses, statutory obligations, surety and appeal bonds and other deposits of
like nature arising in the ordinary course of business; and
 
(k)            additional investments up to but not exceeding $75,000,000 in the
aggregate during each fiscal year.
 
As used herein, “investment” shall mean all investments, in cash or by delivery
of assets made, directly or indirectly in, to or from any Person, whether by
acquisition of shares of Capital Stock, property, assets, indebtedness or other
obligations or securities or by loan advance, capital contribution or otherwise.
 
“Permitted Liens” shall mean:
 
(a)            Liens created by or otherwise existing, under or in connection
with this Agreement or the other Credit Documents in favor of the Lenders;
 
(b)            Liens in existence on the Closing Date and listed on Schedule
1.1(c);
 
(c)            Liens imposed by any Governmental Authority for taxes,
assessments or charges not yet delinquent or that are being contested in good
faith and by appropriate proceedings if, unless the amount thereof is not
material with respect to it or its financial condition, adequate reserves with
respect thereto are maintained on the books of the Parent or the affected
Subsidiaries, as the case may be, in accordance with GAAP;
 
(d)            carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith and by appropriate proceedings;
 
(e)            Liens securing judgments but only to the extent for an amount and
for a period not resulting in an Event of Default under Section 7.1(f) hereof;
 
(f)            pledges or deposits under worker’s compensation, unemployment
insurance and other social security legislation;
 
(g)            deposits or pledges to secure the performance of bids, trade
contracts (other than for Indebtedness), leases, licenses, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
 
(h)            easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of Property or minor imperfections in title thereto that, in the aggregate, are
not material in amount, and that do not in any case materially detract from the
value of the Property subject thereto or interfere with the ordinary conduct of
the business of the Parent or any of its Subsidiaries;
 
(i)            Liens upon assets of the Parent or any of its Subsidiaries
acquired after the Closing Date securing Indebtedness permitted by Section
6.1(c) hereof; provided that (A) no such Lien shall extend to or cover any
assets of the Parent or such Subsidiary other than the assets so acquired, (B)
the principal amount of Indebtedness secured by any such Lien shall at no time
exceed the fair market value (as determined in good faith by a Responsible
Officer of the Parent) of such assets at the time they were acquired, and (C)
any such Lien shall attach within 60 days of the date such assets were acquired;
 
(j)            Liens upon real Property heretofore leased or leased after the
date hereof (under operating or Capital Leases) in the ordinary course of
business by the Parent or any of its Subsidiaries in favor of the lessor created
at the inception of the lease transaction, securing obligations of the Parent or
any of its Subsidiaries under or in respect of such lease and extending to or
covering only the Property subject to such lease and improvements thereon;
 
(k)            protective Uniform Commercial Code filings with respect to
personal Property leased by, or consigned to, any of the Parent or its
Subsidiaries; and
 
(l)            Liens (excluding blanket Liens on accounts, inventory, equipment
or general intangibles) securing Indebtedness permitted to be incurred pursuant
to Section 6.1(e).
 
“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
 
“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
“Pricing Grid Leverage Ratio” shall mean, with respect to the Parent and its
Subsidiaries on a consolidated basis for the twelve month period ending on the
last day of any fiscal quarter, the ratio of (a) Total Debt, calculated on the
last day of such period to (b) Consolidated EBITDA for such period.
 
“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.
 
“Pro Forma Basis” shall mean, with respect to any Permitted Acquisition, asset
sale, incurrence of indebtedness or sale-leaseback transaction permitted
hereunder or dividend made pursuant to Section 6.10(e), that such Permitted
Acquisition, asset sale, incurrence of indebtedness, sale-leaseback transaction
or dividend shall be deemed to have occurred or been made, as applicable, as of
the first day of the four fiscal-quarter period ending as of the most recent
fiscal quarter end preceding the date such Permitted Acquisition, asset sale,
incurrence of indebtedness or sale-leaseback transaction occurred or such
dividend was made.
 
“Property” shall mean any tangible property or assets, whether real or personal.
 
“Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).
 
“Real Properties” shall have the meaning set forth in Section 3.10(a).
 
“Recovery Event” shall mean the receipt by the Parent or any of its Subsidiaries
of any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.
 
“Register” shall have the meaning set forth in Section 9.6(d).
 
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.
 
“Required Lenders” shall mean Lenders holding in the aggregate greater than 50%
of (i)(A) the Revolving Commitments (and Participation Interests therein) or (B)
if the Revolving Commitments have been terminated, the outstanding Revolving
Loans and Participation Interests (including the Participation Interests of the
Issuing Lender in any Letters of Credit and of the Swingline Lender in Swingline
Loans), and (ii) the principal amount of Term Loans then outstanding at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time, then there shall be excluded from the determination of Required Lenders,
all Loans and LOC Obligations (including Participation Interests) owing to such
Defaulting Lender and such Defaulting Lender’s Commitments, or after termination
of the Commitments, the principal balance of the Loans and LOC Obligations owing
to such Defaulting Lender.
 
“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
“Responsible Officer” of any Person shall mean the President, the Chief
Executive Officer, the Chief Financial Officer or the Vice President/Treasurer
of such Person.
 
“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Parent or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Parent or any of its Subsidiaries, now or hereafter outstanding, or
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Parent or any of its Subsidiaries, now or hereafter outstanding.
 
“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans in an aggregate principal
amount at any time outstanding up to such Lender’s Revolving Commitment
Percentage of the Revolving Committed Amount as specified in Schedule 2.1(a), as
such amount may be increased or reduced from time to time in accordance with the
provisions hereof or in connection with any assignment made in accordance with
the provisions of Section 9.6(c).
 
“Revolving Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage on Schedule 2.1(a),
as such percentage may be reduced in connection with any assignment made in
accordance with the provisions of Section 9.6(c).
 
“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).
 
“Revolving Credit Increase Effective Date” shall have the meaning set forth in
Section 2.23(d).
 
“Revolving Lender” shall mean a Lender holding a Revolving Commitment.
 
“Revolving Loan” shall have the meaning set forth in Section 2.1(a).
 
“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower in favor of each of the Revolving Lenders evidencing the Revolving
Loans provided pursuant to Section 2.1(d), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
 
“S&P” shall mean Standard & Poor’s Ratings Group.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Single Employer Plan” shall mean any Plan which is not a Multiemployer Plan.
 
“Standby Letter of Credit Fee” shall have the meaning set forth in Section
2.4(b).
 
“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Parent and shall include the
Subsidiary Guarantors, and, if the Parent is no longer the Borrower, the
Borrower.
 
“Subsidiary Guarantors” shall have the meaning set forth in the first paragraph
of this Agreement.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase Participation Interests in the Swingline Loans as provided in Section
2.1(f)(ii), as such amounts may be reduced from time to time in accordance with
the provisions hereof.
 
“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.1(e).
 
“Swingline Lender” shall mean Wachovia Bank, National Association.
 
“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.1(e).
 
“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to Section
2.1(h), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
 
“Taxes” shall have the meaning set forth in Section 2.17.
 
“Term Loan” shall have the meaning set forth in Section 2.2(a).
 
“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
commitment of such Lender to make its portion of Term Loan in a principal amount
equal to such Lender’s Term Loan Commitment Percentage of the Term Loan
Committed Amount.
 
“Term Loan Commitment Percentage” shall mean, for any Term Loan Lender, the
percentage identified as its Term Loan Commitment Percentage on Schedule 2.1(a),
as such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 9.6.
 
“Term Loan Committed Amount” shall have the meaning set forth in Section 2.2(a).
 
“Term Loan Lender” shall mean a Lender holding a Term Loan Commitment.
 
“Term Note” or “Term Notes” shall mean the promissory notes of the Borrower in
favor of each of the Term Loan Lenders evidencing the Term Loans provided
pursuant to Section 2.2(c), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, supplemented, extended, renewed
or replaced from time to time.
 
“Total Debt” shall mean, as of any date of calculation, all Debt of the Parent
and its Subsidiaries, on a consolidated basis.
 
“Trade Letter of Credit Fee” shall have the meaning set forth in Section 2.4(b).
 
“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.  A Tranche with respect to LIBOR Rate Loans may sometimes
be referred to as a “LIBOR Tranche”.
 
“Type” shall mean, as to any Revolving Loan, its nature as an Alternate Base
Rate Loan, Index Rate Loan or LIBOR Rate Loan, as the case may be.
 
“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
 
“Wachovia” shall mean Wachovia Bank, National Association, a national banking
association.
 
Section 1.2 Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or other Credit Documents
or any certificate or other document made or delivered pursuant hereto.
 
(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
 
(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
Section 1.3 Accounting Terms.
 
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Parent delivered to the Lenders.
 
The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE II 

 
THE LOANS; AMOUNT AND TERMS
 
Section 2.1 Revolving Loans.
 
(a) Revolving Loans and Revolving Commitment.  During the Commitment Period,
subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrower from
time to time for the purposes hereinafter set forth; provided, however, that (i)
with regard to each Revolving Lender individually, the sum of such Lender’s
outstanding Revolving Loans plus such Lender’s LOC Commitment Percentage of LOC
Obligations shall not exceed such Lender’s Revolving Commitment Percentage of
the Revolving Committed Amount and (ii) with regard to the Revolving Lenders
collectively, the sum of the aggregate amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus LOC Obligations shall not exceed the
Revolving Committed Amount.  For purposes hereof, the aggregate amount available
under this Section 2.1(a) shall be THREE HUNDRED MILLION DOLLARS ($300,000,000)
(as such aggregate maximum amount may be reduced from time to time as provided
in Section 2.5 or increased from time to time as provided in Section 2.23, the
“Revolving Committed Amount”).  Revolving Loans may consist of Alternate Base
Rate Loans, Index Rate Loans or LIBOR Rate Loans, or a combination thereof, as
the Borrower may request, and may be repaid and reborrowed in accordance with
the provisions hereof.  LIBOR Rate Loans shall be made by each Revolving Lender
at its LIBOR Lending Office and Alternate Base Rate Loans and Index Rate Loans
at its Domestic Lending Office.
 
(b) Revolving Loan Borrowings.
 
(i) Notice of Borrowing.  The Borrower shall request a Revolving Loan borrowing
by written notice (or telephone notice promptly confirmed in writing which
confirmation may be by fax) to the Administrative Agent not later than 11:00
A.M. (Charlotte, North Carolina time) on the date of requested borrowing in the
case of Alternate Base Rate Loans and Index Rate Loans, and on the third
Business Day prior to the date of the requested borrowing in the case of LIBOR
Rate Loans.  Each such request for borrowing shall be irrevocable and shall
specify (A) that a Revolving Loan is requested, (B) the date of the requested
borrowing (which shall be a Business Day), (C) the aggregate principal amount to
be borrowed, (D) whether the borrowing shall be comprised of Alternate Base Rate
Loans, Index Rate Loans or LIBOR Rate Loans or a combination thereof, and if
LIBOR Rate Loans are requested, the Interest Period(s) therefor.  A form of
Notice of Borrowing (a “Notice of Borrowing”) is attached as Schedule
2.1(b)(i).  If the Borrower shall fail to specify in any such Notice of
Borrowing (I) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, or (II) the Type of Revolving Loan requested, then such notice shall be
deemed to be a request for an Alternate Base Rate Loan hereunder.  The
Administrative Agent shall give notice to each Revolving Lender promptly upon
receipt of each Notice of Borrowing, the contents thereof and each such Lender’s
share thereof.  LIBOR Rate Loans shall not be available hereunder until three
(3) Business Days after the Closing Date.  Revolving Loans made on the Closing
Date may only consist of Alternate Base Rate Loans or Index Rate Loans.
 
(ii) Advances.  Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Schedule 9.2, or at such other office as the Administrative Agent
may designate in writing, by 1:00 P.M. (Charlotte, North Carolina time) on the
date specified in the applicable Notice of Borrowing in Dollars and in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.
 
(c) Repayment.  The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date (as such term may be modified pursuant to
the provisions of Section 2.22).
 
(d) Revolving Notes.  Each Revolving Lender’s Revolving Commitment Percentage of
the Revolving Loans shall be evidenced by a duly executed promissory note of the
Borrower to such Lender in substantially the form of Schedule 2.1(d), if
requested by such Lender.
 
(e) Swingline Loans and Swingline Commitment.  During the Commitment Period,
subject to the terms and conditions hereof, the Swingline Lender, in its
individual capacity, agrees to make certain revolving credit loans to the
Borrower (each a “Swingline Loan” and, collectively, the “Swingline Loans”) for
the purposes hereinafter set forth; provided, however, (i) the aggregate amount
of Swingline Loans outstanding at any time shall not exceed THIRTY-FIVE MILLION
DOLLARS ($35,000,000) (the “Swingline Committed Amount”), and (ii) the sum of
the outstanding Revolving Loans plus outstanding Swingline Loans plus LOC
Obligations shall not exceed the Revolving Committed Amount.  Swingline Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.
 
(f) Swingline Loan Borrowings.
 
(i) Notice of Borrowing and Disbursement.  The Swingline Lender will make
Swingline Loans available to the Borrower on any Business Day upon request made
by the Borrower not later than 11:00 A.M. (Charlotte, North Carolina time) on
such Business Day.  A notice of request for Swingline Loan borrowing shall be
made in the form of Schedule 2.1(b)(i) with appropriate
modifications.  Swingline Loan borrowings hereunder shall be made in minimum
amounts of $100,000 and in integral amounts of $100,000 in excess thereof.
 
(ii) Repayment of Swingline Loans.  Each Swingline Loan borrowing shall have
such maturity date as the Swingline Lender and the Borrower shall agree upon
receipt by the Swingline Lender of the relevant Notice of Borrowing from the
Borrower, but in no event shall the maturity of any Swingline Loan extend beyond
the Maturity Date.  The Swingline Lender may, at any time, in its sole
discretion, by written notice to the Borrower and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Borrower shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Index Rate Loans in the amount of such Swingline
Loans; provided, however, that, in the following circumstances, any such demand
shall also be deemed to have been given one Business Day prior to each of (i)
the Maturity Date, (ii) the occurrence of any Event of Default described in
Section 7.1(e), (iii) upon acceleration of the Credit Party Obligations
hereunder, whether on account of an Event of Default described in Section 7.1(e)
or any other Event of Default, and (iv) the exercise of remedies in accordance
with the provisions of Section 7.2 hereof (each such Revolving Loan borrowing
made on account of any such deemed request therefor as provided herein being
hereinafter referred to as “Mandatory Borrowing”).  Each Revolving Lender
severally hereby irrevocably agrees to make its Commitment Percentage of such
Revolving Loans promptly upon any such request or deemed request on account of
each Mandatory Borrowing in the amount and in the manner specified in the
preceding sentence and on the same such date notwithstanding (I) the amount of
Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (II) whether any conditions
specified in Section 4.2 are then satisfied, (III) whether a Default or an Event
of Default then exists, (IV) failure of any such request or deemed request for
Revolving Loans to be made by the time otherwise required in Section 2.1(b)(i),
(V) the date of such Mandatory Borrowing, or (VI) any reduction in the Revolving
Committed Amount or termination of the Revolving Commitments immediately prior
to such Mandatory Borrowing or contemporaneously therewith.  In the event that
any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including as a result of the commencement of a proceeding under
the Bankruptcy Code), then each Revolving Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrowers on or after
such date and prior to such purchase) from  the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
each such Lender to share in such Swingline Loans ratably based upon its
respective Revolving Commitment Percentage (determined before giving effect to
any termination of the Commitments pursuant to Section 7.2), provided that (A)
all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay to the
Swingline Lender interest on the principal amount of such participation
purchased for each day from and including the day upon which the Mandatory
Borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the rate equal to, if paid within two (2) Business Days
of the date of the Mandatory Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.
 
(g) Interest on Swingline Loans.  Subject to the provisions of Section 2.8, at
the Borrower’s election, Swingline Loans shall bear interest at a per annum rate
equal to (i) the Alternate Base Rate plus the Applicable Percentage for ABR
Swingline Loans or (ii) Index Rate plus the Applicable Percentage for Index Rate
Swingline Loans.  Interest on Swingline Loans shall be payable in arrears on
each Interest Payment Date.
 
(h) Swingline Note.  The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrower to the Swingline Lender in the original amount
of the Swingline Committed Amount and substantially in the form of Schedule
2.1(h).
 
Section 2.2 Term Loan.
 
(a) Making of Term Loan.  Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Term
Loan Lender severally agrees to make available to the Borrower on the Closing
Date such Lender’s Term Loan Commitment Percentage of a term loan in Dollars
(the “Term Loan”) in the aggregate principal amount of TWO HUNDRED FIFTY MILLION
DOLLARS ($250,000,000.00) (the “Term Loan Committed Amount”) for the purposes
hereinafter set forth.  The Term Loan may consist of Alternate Base Rate Loans,
Index Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower
may request; provided, however, the Term Loan made on the Closing Date may only
consist of Alternate Base Rate Loans or Index Rate Loans.  Amounts repaid on the
Term Loan may not be reborrowed.  LIBOR Rate Loans shall be made by each Term
Loan Lender at its LIBOR Lending Office and Alternate Base Rate Loans and Index
Rate Loans at its Domestic Lending Office.
 
(b) Repayment of Term Loan.  The principal amount of the Term Loan shall be due
and payable in full on the Maturity Date.
 
(c) Term Notes.  Each Term Loan Lender’s Term Loan Commitment Percentage of the
Term Loan shall be evidenced by a duly executed promissory note of the Borrower
to such Lender in substantially the form of Schedule 2.2(c), if requested by
such Lender.
 
Section 2.3 Letter of Credit Subfacility.
 
(a) Issuance.  In reliance upon the other Revolving Lenders’ obligation to
participate therein, and subject to the terms and conditions hereof and of the
LOC Documents, if any, and any other terms and conditions which the applicable
Issuing Lender may reasonably require, during the Commitment Period the
applicable Issuing Lender shall issue, and the Revolving Lenders shall
participate in, Letters of Credit for the account of the Borrower from time to
time upon request in a form acceptable to the applicable Issuing Lender;
provided, however, that (i) the aggregate amount of LOC Obligations shall not at
any time exceed the lesser of (A) ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000) and (B) the Revolving Committed Amount (the “LOC Committed
Amount”), (ii) the sum of the aggregate amount of Revolving Loans plus
outstanding Swingline Loans plus LOC Obligations shall not at any time exceed
the Revolving Committed Amount, (iii) all Letters of Credit shall be denominated
in Dollars and (iv) Letters of Credit shall be issued for lawful corporate
purposes and may be issued as standby letters of credit, including in connection
with workers’ compensation and other insurance programs, and trade letters of
credit.  Except as otherwise expressly agreed upon by the applicable Issuing
Lender and the Administrative Agent, no Letter of Credit shall have an original
expiry date beyond one-year; provided, however, so long as no Default or Event
of Default has occurred and is continuing and subject to the other terms and
conditions to the issuance of Letters of Credit hereunder, the expiry dates of
Letters of Credit may be extended periodically from time to time on the request
of the Borrower or by operation of the terms of the applicable Letter of Credit;
provided, further, that no Letter of Credit, as originally issued or as
extended, shall have an expiry date extending beyond the Maturity Date unless
the Borrower shall have established a cash collateral account in favor of the
Agent for the benefit of the Revolving Lenders and deposited therein cash and
Cash Equivalents in a sufficient amount to adequately secure the LOC Obligations
which extend beyond the Maturity Date.  Each Letter of Credit shall comply with
the related LOC Documents.  The issuance and expiry date of each Letter of
Credit shall be a Business Day.  Any Letters of Credit issued hereunder shall be
in a minimum original face amount of $100,000.
 
(b) Notice and Reports.  The request for the issuance of a Letter of Credit
shall be submitted to the applicable Issuing Lender at least five (5) Business
Days prior to the requested date of issuance.  Each Issuing Lender will promptly
upon request provide to the Administrative Agent for dissemination to the
Revolving Lenders a detailed report specifying the Letters of Credit issued by
such Issuing Lender which are then issued and outstanding and any activity with
respect thereto which may have occurred since the date of any prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, expiry date as well as any payments or expirations which may have
occurred.  Each Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit issued by such Issuing
Lender.  Each Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations of
such Issuing Lender then outstanding.
 
(c) Participations.  Each Revolving Lender upon issuance of a Letter of Credit
shall be deemed to have purchased without recourse a risk participation from the
applicable Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its LOC Commitment Percentage of the obligations under such Letter of Credit
and shall absolutely, unconditionally and irrevocably assume, as primary obligor
and not as surety, and be obligated to pay to the applicable Issuing Lender
therefor and discharge when due, its LOC Commitment Percentage of the
obligations arising under such Letter of Credit.  Without limiting the scope and
nature of each Revolving Lender’s participation in any Letter of Credit, to the
extent that an Issuing Lender has not been reimbursed as required hereunder or
under any LOC Document, each such Lender shall pay to such Issuing Lender its
LOC Commitment Percentage of such unreimbursed drawing in same day funds on the
day of notification by such Issuing Lender of an unreimbursed drawing pursuant
to the provisions of subsection (d) below if such notice is received at or
before 2:00 P.M. (Charlotte, North Carolina time), otherwise such payment shall
be made at or before 12:00 Noon (Charlotte, North Carolina time) on the Business
Day next succeeding the day such notice is received.  The obligation of each
Revolving Lender to so reimburse the applicable Issuing Lender shall be absolute
and unconditional and shall not be affected by the occurrence of a Default, an
Event of Default or any other occurrence or event.  Any such reimbursement shall
not relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable Issuing Lender under any Letter of Credit, together with interest as
hereinafter provided.
 
(d) Reimbursement.  In the event of any drawing under any Letter of Credit, the
applicable Issuing Lender will promptly notify the Borrower and the
Administrative Agent.  The Borrower shall reimburse the applicable Issuing
Lender on the day of drawing under any Letter of Credit (with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents.  If the Borrower shall fail to reimburse the
applicable Issuing Lender as provided herein, the unreimbursed amount of such
drawing shall bear interest at a per annum rate equal to the Alternate Base Rate
plus the Applicable Percentage.  Unless the Borrower shall immediately notify
the applicable Issuing Lender and the Administrative Agent of its intent to
otherwise reimburse the applicable Issuing Lender, the Borrower shall be deemed
to have requested a Revolving Loan in the amount of the drawing as provided in
subsection (e) below, the proceeds of which will be used to satisfy the
reimbursement obligations.  The Borrower’s reimbursement obligations hereunder
shall be absolute and unconditional under all circumstances irrespective of any
rights of set-off, counterclaim or defense to payment the Borrower may claim or
have against the applicable Issuing Lender, the Administrative Agent, the
Revolving Lenders, the beneficiary of the Letter of Credit drawn upon or any
other Person, including without limitation any defense based on any failure of
the Borrower to receive consideration or the legality, validity, regularity or
unenforceability of the Letter of Credit.  The applicable Issuing Lender will
promptly notify the other Revolving Lenders of the amount of any unreimbursed
drawing and each Revolving Lender shall promptly pay to the Administrative Agent
for the account of the applicable Issuing Lender in Dollars and in immediately
available funds, the amount of such Lender’s LOC Commitment Percentage of such
unreimbursed drawing.  Such payment shall be made on the day such notice is
received by such Lender from the applicable Issuing Lender if such notice is
received at or before 2:00 P.M. (Charlotte, North Carolina time), otherwise such
payment shall be made at or before 12:00 Noon (Charlotte, North Carolina time)
on the Business Day next succeeding the day such notice is received.  If such
Lender does not pay such amount to the applicable Issuing Lender in full upon
such request, such Lender shall, on demand, pay to the Administrative Agent for
the account of the applicable Issuing Lender interest on the unpaid amount
during the period from the date of such drawing until such Lender pays such
amount to the applicable Issuing Lender in full at a rate per annum equal to, if
paid within two (2) Business Days of the date of drawing, the Federal Funds
Effective Rate and thereafter at a rate equal to the Alternate Base Rate.  Each
Revolving Lender’s obligation to make such payment to the applicable Issuing
Lender, and the right of the applicable Issuing Lender to receive the same,
shall be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations hereunder and shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e) Repayment with Revolving Loans.  On any day on which the Borrower shall have
requested, or been deemed to have requested a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “Mandatory Borrowing”) shall be immediately made (without
giving effect to any termination of the Commitments pursuant to Section 7.2)
prorata based on each Revolving Lender’s respective Revolving Commitment
Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2) and in the case of both clauses (i) and
(ii) the proceeds thereof shall be paid directly to the applicable Issuing
Lender for application to the respective LOC Obligations.  Each Revolving Lender
hereby irrevocably agrees to make such Revolving Loans immediately upon any such
request or deemed request on account of each Mandatory Borrowing in the amount
and in the manner specified in the preceding sentence and on the same such date
notwithstanding (i) the amount of Mandatory Borrowing may not comply with the
minimum amount for borrowings of Revolving Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 4.2 are then satisfied, (iii)
whether a Default or an Event of Default then exists, (iv) failure for any such
request or deemed request for Revolving Loan to be made by the time otherwise
required in Section 2.1(b), (v) the date of such Mandatory Borrowing, or (vi)
any reduction in the Revolving Committed Amount after any such Letter of Credit
may have been drawn upon; provided, however, that in the event any such
Mandatory Borrowing should be less than the minimum amount for borrowings of
Revolving Loans otherwise provided in Section 2.1(b)(ii), the Borrower shall pay
to the Administrative Agent for its own account an administrative fee of
$500.  In the event that any Mandatory Borrowing cannot for any reason be made
on the date otherwise required above (including, without limitation, as a result
of the commencement of a proceeding under the Bankruptcy Code with respect to
the Borrower), then each such Lender hereby agrees that it shall forthwith fund
(as of the date the Mandatory Borrowing would otherwise have occurred, but
adjusted for any payments received from the Borrower on or after such date and
prior to such purchase) its Participation Interests in the outstanding LOC
Obligations; provided, further, that in the event any Revolving Lender shall
fail to fund its Participation Interest on the day the Mandatory Borrowing would
otherwise have occurred, then the amount of such Lender’s unfunded Participation
Interest therein shall bear interest payable to the applicable Issuing Lender
upon demand, at the rate equal to, if paid within two (2) Business Days of such
date, the Federal Funds Effective Rate, and thereafter at a rate equal to the
Alternate Base Rate.
 
(f) Designation of Subsidiaries as Account Parties.  Notwithstanding anything to
the contrary set forth in this Agreement, including without limitation Section
2.3(a), a Letter of Credit issued hereunder may contain a statement to the
effect that such Letter of Credit is issued for the account of a Subsidiary,
provided that notwithstanding such statement, the Borrower shall be the actual
account party for all purposes of this Agreement for such Letter of Credit and
such statement shall not affect the Borrower’s reimbursement obligations
hereunder with respect to such Letter of Credit.
 
(g) Modification, Extension.  The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.
 
(h) Uniform Customs and Practices/International Standby Practices 1998.  The
Letters of Credit shall be subject to The Uniform Customs and Practice for
Documentary Credits (the “UCP”) or the International Standby Practices 1998 (the
“ISP98”), in either case as published as of the date of issue by the
International Chamber of Commerce, in which case the UCP or ISP98, as
applicable, may be incorporated therein and deemed in all respects to be a part
thereof.
 
Section 2.4 Fees.
 
(a) Facility Fee.  In consideration of the Revolving Commitments, the Borrower
agrees to pay to the Administrative Agent for the ratable benefit of the
Revolving Lenders a facility fee (the “Facility Fee”) in an amount equal to the
Applicable Percentage per annum on the Revolving Committed Amount, regardless of
usage.  The Facility Fee shall be payable quarterly in arrears on the 15th day
following the last day of each calendar quarter for the prior calendar quarter
and upon termination of the applicable Commitments.
 
(b) Letter of Credit Fees. In consideration of issuance of standby Letters of
Credit hereunder, the Borrower agrees to pay to the applicable Issuing Lender
(i) a fee (the “Standby Letter of Credit Fee”) on such Lender’s Revolving
Commitment Percentage of the average daily maximum amount available to be drawn
under each such standby Letter of Credit computed at a per annum rate for each
day from the date of issuance to the date of expiration equal to the Applicable
Percentage, (ii) a fee (the “Trade Letter of Credit Fee”) on such Lender’s
Revolving Commitment Percentage of the average daily maximum amount available to
be drawn under each such trade Letter of Credit computed at a per annum rate for
each day from the date of issuance to the date of expiration equal to the
Applicable Percentage and (iii) an additional fronting fee (the “Fronting Fee”)
of one-eighth of one percent (0.125%) per annum on the average daily maximum
amount available to be drawn under each standby Letter of Credit issued by it
(such fronting fee shall be for the account of the applicable Issuing Lender
without sharing by the other Revolving Lenders).  The applicable Issuing Lender
shall promptly pay over to the Administrative Agent for the ratable benefit of
the Revolving Lenders (including the applicable Issuing Lender) the Standby
Letter of Credit Fee and the Trade Letter of Credit Fee.  The Standby Letter of
Credit Fee, the Trade Letter of Credit Fee and the Fronting Fee shall be payable
quarterly in arrears on the 15th day following the last day of each calendar
quarter for the prior calendar quarter.
 
(c) Issuing Lender Fees.  In addition to the Standby Letter of Credit Fees and
Trade Letter of Credit Fees payable pursuant to subsection (b) above, the
Borrower shall pay to the applicable Issuing Lender for its own account without
sharing by the other Revolving Lenders the reasonable and customary charges from
time to time of the applicable Issuing Lender with respect to the amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letters of Credit (collectively, the “Issuing Lender Fees”).
 
(d) Administrative Fee.  The Borrower agrees to pay to the Administrative Agent
the annual administrative fee as described in the Engagement Letter.
 
Section 2.5 Reduction of the Revolving Commitments.
 
(a) Voluntary Reductions.  The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five Business Days’ prior notice to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent, provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the Loans
made on the effective date thereof, the sum of the then outstanding aggregate
principal amount of the Revolving Loans plus outstanding Swingline Loans plus
LOC Obligations would exceed the Revolving Committed Amount after such proposed
reduction.
 
(b) Maturity Date.  The Revolving Commitments, the LOC Commitments and the
Swingline Commitment shall automatically terminate on the Maturity Date; subject
to the provisions of Section 2.22.
 
Section 2.6 Prepayments.
 
(a) Optional Prepayments.  The Borrower shall have the right to prepay the
Revolving Loans or Term Loans in whole or in part from time to time; provided,
however, that (i) each partial prepayment of Alternate Base Rate Loans or LIBOR
Rate Loans shall be in a minimum principal amount of $500,000 and integral
multiples of $250,000 in excess thereof and (ii) each partial prepayment of
Index Rate Loans or Swingline Loans shall be in a minimum principal amount
of $100,000 and integral multiples of $100,000 in excess thereof.  The Borrower
shall give irrevocable written notice (or telephone notice promptly confirmed in
writing which confirmation may be by fax) to the Administrative Agent (which
shall notify the Lenders thereof as soon as practicable) not later than 11:00
A.M. (Charlotte, North Carolina time) on the date of the requested prepayment in
the case of Alternate Base Rate Loans, Index Rate Loans or Swingline Loans, and
on the third Business Day prior to the date of the requested prepayment in the
case of LIBOR Rate Loans.  Subject to the foregoing terms, amounts prepaid under
this Section 2.6(a) shall be applied as the Borrower may elect.  Within the
parameters of the applications to Loans set forth above, prepayments shall be
applied first to Alternate Base Rate Loans, second to Index Rate Loans and then
to LIBOR Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.6(a) shall be subject to Section 2.16, but
otherwise without premium or penalty.  Interest on the principal amount prepaid
shall be payable (a) at the time of such prepayment with respect to LIBOR Rate
Loans, along with any costs then due and payable under Section 2.16, and (b)
with respect to Alternate Base Rate Loans, Index Rate Loans and Swingline Loans,
on the next occurring Interest Payment Date that would have occurred had such
loan not been prepaid or, at the request of the Administrative Agent, interest
on the principal amount of any Alternate Base Rate Loans, Index Rate Loans or
Swingline Loans prepaid shall be payable on any date that a prepayment is made
hereunder to the date of prepayment.  Amounts prepaid on the Revolving Loans and
Swingline Loans may be reborrowed in accordance with the terms hereof.
 
(b) Mandatory Prepayments.  If at any time after the Closing Date, the sum of
the aggregate principal amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations shall exceed the Revolving Committed
Amount, the Borrower immediately shall prepay the Revolving Loans and (after all
Revolving Loans and Swingline Loans have been repaid) cash collateralize the LOC
Obligations, in an amount sufficient to eliminate such excess.  Such prepayments
shall be applied first to Swingline Loans, second to Revolving Loans that are
Alternate Base Rate Loans, third to Revolving Loans that are Index Rate Loans
and fourth to Revolving Loans that are LIBOR Rate Loans in direct order of
Interest Period maturities.  All prepayments under this Section 2.6(b) shall be
subject to Section 2.16 and be accompanied by interest on the principal amount
prepaid to the date of prepayment.  Amounts prepaid on Revolving Loans and
Swingline Loans may be reborrowed in accordance with the terms hereof.
 
Section 2.7 Minimum Borrowing Amounts and Principal Amounts of Tranches.
 
(a) Each Alternate Base Rate Loan borrowing and each LIBOR Rate Loan borrowing
shall be in a minimum amount of $500,000 and whole multiples of $250,000 in
excess thereof.
 
(b) Each Swingline Loan borrowing and each Index Rate Loan borrowing shall be in
a minimum amount of $100,000 and whole multiples of $100,000 in excess thereof.
 
(c) All borrowings, payments and prepayments in respect of Revolving Loans shall
be in such amounts and be made pursuant to such elections so that after giving
effect thereto the aggregate principal amount of the Revolving Loans comprising
any LIBOR Tranche shall either be zero or shall not be less than $500,000 or a
whole multiple of $250,000 in excess thereof.
 
Section 2.8 Interest Payments; Default Interest; Interest Payment Dates.
 
(a) Interest Payments.  Subject to the provisions of Section 2.8(b), all Loans
shall bear interest as follows:
 
(i) Alternate Base Rate Loans.  During such periods as any Loans shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage;
 
(ii) Index Rate Loans.  During such periods as any Loans shall be comprised of
Index Rate Loans, each such Index Rate Loan shall bear interest at a per annum
rate equal to the sum of the Index Rate plus the Applicable Percentage; and
 
(iii) LIBOR Rate Loans.  During such periods as any Loans shall be comprised of
LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per annum
rate equal to the sum of the LIBOR Rate plus the Applicable Percentage.
 
(b) Default Interest.  Upon the occurrence, and during the continuance, of a
Default or an Event of Default, the principal of and, to the extent permitted by
law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents shall (at the option of the Administrative Agent) bear
interest, payable on demand, at a per annum rate 2% greater than the applicable
rate then in effect or, if no rate is then in effect, at a per annum rate 2%
greater than the Alternate Base Rate.  Upon and during the continuance of an
Event of Default, all LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans on the last day of the applicable Interest Period for
any such LIBOR Rate Loans, all Index Rate Loans shall be automatically converted
to Alternate Base Rate Loans to take effect immediately, and all Index Rate
Swingline Loans shall be automatically converted to ABR Swingline Loans to take
effect immediately.
 
(c) Interest Payment Date.  Interest on Loans shall be payable in arrears on
each Interest Payment Date, subject to Section 2.11.
 
Section 2.9 Conversion Options.
 
(a) The Borrower may elect from time to time to convert Alternate Base Rate
Loans or Index Rate Loans to LIBOR Rate Loans by giving irrevocable written
notice (or telephone notice promptly confirmed in writing which confirmation may
be by fax) to the Administrative Agent not later than 11:00 A.M. (Charlotte,
North Carolina time) on the third Business Day prior to the date of the
requested conversion.  A form of Notice of Conversion/ Extension is attached as
Schedule 2.9.  If the date upon which an Alternate Base Rate Loan or Index Rate
Loan is to be converted to a LIBOR Rate Loan is not a Business Day, then such
conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such Loan shall bear interest as if it were an Alternate Base Rate Loan or Index
Rate Loan, as applicable.  All or any part of outstanding Alternate Base Rate
Loans or Index Rate Loans may be converted as provided herein, provided that (i)
no Loan may be converted into a LIBOR Rate Loan when any Default or Event of
Default has occurred and is continuing and (ii) partial conversions shall be in
an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000 in
excess thereof.
 
(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.9(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto.  If the Borrower shall fail to give timely notice of an
election to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans
is not permitted hereunder, such LIBOR Rate Loans shall be automatically
converted to Alternate Base Rate Loans at the end of the applicable Interest
Period with respect thereto.
 
Section 2.10 Computation of Interest and Fees.
 
(a) Interest payable hereunder with respect to Alternate Base Rate Loans based
on the Prime Rate shall be calculated on the basis of a year of 365 days (or 366
days, as applicable) for the actual days elapsed.  All other interest and fees
and all other interest amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination
thereof.  Any change in the interest rate on a Loan resulting from a change in
the Alternate Base Rate shall become effective as of the opening of business on
the day on which such change in the Alternate Base Rate shall become
effective.  Any change in the interest rate on an Index Rate Loan or Index Rate
Swingline Loan resulting from a change in the Index Rate shall become effective
as of the opening of business on the day on which such change in the Index Rate
shall become effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of the effective date and the amount of each
such change.
 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.
 
(c) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect.  All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral.  In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law.  If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans.  The right to
demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand.  All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.
 
Section 2.11 Pro Rata Treatment and Payments.
 
(a) Payments Generally and Pro Rata Treatment.  Each borrowing of Revolving
Loans and any reduction of the Revolving Commitments shall be made prorata
according to the respective Commitment Percentages of the Revolving
Lenders.  Subject to Section 2.11(b) hereof, each payment under this Agreement
or any Note shall be applied, first, to any fees then due and owing by the
Borrower pursuant to Section 2.4, second, to interest then due and owing in
respect of the Notes of the Borrower and, third, to principal then due and owing
hereunder and under the Notes of the Borrower.  Each payment on account of any
fees pursuant to Section 2.4 shall be made prorata in accordance with the
respective amounts due and owing (except as to the portion of the Standby Letter
of Credit Fee or Trade Letter of Credit Fee retained by the applicable Issuing
Lender, the Issuing Lender Fees, the Fronting Fee and fees payable to the
Administrative Agent).  Each payment by the Borrower on account of principal of
and interest on the Swingline Loans shall be made to the Swingline Lender.  Each
payment (other than prepayments) by the Borrower on account of principal of and
interest on the Revolving Loans and the Term Loan shall be made prorata
according to the respective amounts due and owing in accordance with Section
2.6(a) hereof.  Each optional prepayment on account of principal of the
Revolving Loans and the Term Loan shall be applied to such of the Revolving
Loans and the Term Loan as the Borrower may designate (to be applied prorata
among the Revolving Lenders and Term Loan Lenders, as applicable); provided,
that prepayments made pursuant to Section 2.14 shall be applied in accordance
with such section.  Each mandatory prepayment on account of principal of the
Revolving Loans and the Term Loan shall be applied in accordance with Section
2.6(b).  All payments (including prepayments) to be made by the Borrower on
account of principal, interest and fees shall be made without defense, set-off
or counterclaim (except as provided in Section 2.17(b)) and shall be made to the
Administrative Agent for the account of the Lenders at the Administrative
Agent’s office specified on Schedule 9.2 in Dollars and in immediately available
funds not later than 1:00 P.M. (Charlotte, North Carolina time) on the date when
due.  The Administrative Agent shall distribute such payments to the Lenders
entitled thereto promptly upon receipt in like funds as received.  If any
payment hereunder (other than payments on the LIBOR Rate Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.  If any payment on a LIBOR Rate Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.
 
(b) Allocation of Payments After Acceleration.  Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the acceleration of
the Credit Party Obligations pursuant to Section 7.2, all amounts collected or
received by the Administrative Agent or any Lender on account of the Credit
Party Obligations or any other amounts outstanding under any of the Credit
Documents shall be paid over or delivered to the Administrative Agent and
applied as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent in connection
with enforcing the rights of the Lenders under the Credit Documents and any
protective advances made by the Administrative Agent;
 
SECOND, to payment of any fees owed to the Administrative Agent;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Credit Party Obligations owing to such Lender;
 
FOURTH, to the payment of all outstanding Swingline Loans and accrued interest
thereon;
 
FIFTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest;
 
SIXTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including the payment or cash collateralization of the outstanding
LOC Obligations);
 
SEVENTH, to all other Credit Party Obligations and other obligations that shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “SIXTH” above; and
 
EIGHTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH”, “SIXTH” and “SEVENTH” above; and (iii) to
the extent that any amounts available for distribution pursuant to clause
“SIXTH” above are attributable to the issued but undrawn amount of outstanding
Letters of Credit, such amounts shall be held by the Administrative Agent in a
cash collateral account and applied (A) first, to reimburse the Issuing Lender
from time to time for any drawings under such Letters of Credit and (B) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “SIXTH” and “SEVENTH” above in the manner
provided in this Section 2.11(b).
 
Section 2.12 Non-Receipt of Funds by the Administrative Agent.
 
(a) Unless the Administrative Agent shall have been notified in writing by a
Lender prior to the date a Loan is to be made by such Lender (which notice shall
be effective upon receipt) that such Lender does not intend to make the proceeds
of such Loan available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such proceeds available to the Administrative
Agent on such date, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent, the Administrative Agent shall be able to
recover such corresponding amount from such Lender.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent will promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent.  The Administrative Agent shall also be entitled to recover from the
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent at a per annum
rate equal to (i) from the Borrower at the applicable rate for the applicable
borrowing pursuant to the Notice of Borrowing and (ii) from a Lender at the
Federal Funds Effective Rate.
 
(b) Unless the Administrative Agent shall have been notified in writing by the
Borrower, prior to the date on which any payment is due from it hereunder (which
notice shall be effective upon receipt) that the Borrower does not intend to
make such payment, the Administrative Agent may assume that the Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender.  If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate.
 
(c) A certificate of the Administrative Agent submitted to the Borrower or any
Lender with respect to any amount owing under this Section 2.12 shall be
conclusive in the absence of manifest error.
 
Section 2.13 Inability to Determine Interest Rate.
 
Notwithstanding any other provision of this Agreement, if (i) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining
LIBOR for an Interest Period, or (ii) the Required Lenders shall reasonably
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of funding LIBOR Rate Loans that the Borrower has requested be
outstanding as a LIBOR Tranche during an Interest Period, the Administrative
Agent shall forthwith give telephone notice of such determination, confirmed in
writing, to the Borrower, and the Lenders at least two Business Days prior to
the first day of such Interest Period.  Unless the Borrower shall have notified
the Administrative Agent upon receipt of such telephone notice that it wishes to
rescind or modify its request regarding such LIBOR Rate Loans, any Loans that
were requested to be made as LIBOR Rate Loans shall be made as Alternate Base
Rate Loans and any Loans that were requested to be converted into or continued
as LIBOR Rate Loans shall be converted into Alternate Base Rate Loans.  Until
any such notice has been withdrawn by the Administrative Agent, no further Loans
shall be made as, continued as, or converted into, LIBOR Rate Loans for the
Interest Periods so affected.
 
Section 2.14 Illegality.
 
Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by the relevant Governmental Authority to any Lender shall make it unlawful for
such Lender or its LIBOR Lending Office to make or maintain LIBOR Rate Loans as
contemplated by this Agreement or to obtain in the interbank eurodollar market
through its LIBOR Lending Office the funds with which to make such Loans, (a)
such Lender shall promptly notify the Administrative Agent and the Borrower
thereof, (b) the commitment of such Lender hereunder to make LIBOR Rate Loans or
continue LIBOR Rate Loans as such shall forthwith be suspended until the
Administrative Agent shall give notice that the condition or situation which
gave rise to the suspension shall no longer exist, and (c) such Lender’s Loans
then outstanding as LIBOR Rate Loans, if any, shall be converted on the last day
of the Interest Period for such Loans or within such earlier period as required
by law as Alternate Base Rate Loans.  The Borrower hereby agrees promptly to pay
any Lender, upon its demand, any additional amounts necessary to compensate such
Lender for actual and direct costs (but not including anticipated profits)
reasonably incurred by such Lender in making any repayment in accordance with
this Section including, but not limited to, any interest or fees payable by such
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder.  A certificate as to any additional amounts payable
pursuant to this Section submitted by such Lender, through the Administrative
Agent, to the Borrower shall be conclusive in the absence of manifest
error.  Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its LIBOR Lending Office) to avoid or to minimize any amounts
which may otherwise be payable pursuant to this Section; provided, however, that
such efforts shall not cause the imposition on such Lender of any additional
costs or legal or regulatory burdens deemed by such Lender in its sole
discretion to be material.
 
Section 2.15 Requirements of Law.
 
(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
 
(i) shall subject such Lender to any tax of any kind whatsoever with respect to
any Letter of Credit or any application relating thereto, any LIBOR Rate Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for changes in the rate of tax on the overall net income
of such Lender);
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or
 
(iii) shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or the Letters of Credit or to reduce any
amount receivable hereunder or under any Note, then, in any such case, the
Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amount
receivable which such Lender reasonably deems to be material as determined by
such Lender with respect to its LIBOR Rate Loans or Letters of Credit.  A
certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error.  Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its Domestic Lending
Office or LIBOR Lending Office, as the case may be) to avoid or to minimize any
amounts which might otherwise be payable pursuant to this paragraph of this
Section; provided, however, that such efforts shall not cause the imposition on
such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender in its sole discretion to be material.
 
(b) If any Lender shall have reasonably determined in good faith that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction.  Such a certificate as to any additional
amounts payable under this Section submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest
error.  In determining such amount, such Lender may use any method of averaging
and attribution that it shall reasonably deem applicable.
 
(c) The agreements in this Section 2.15 shall survive the termination of this
Agreement and payment of the Notes and all other amounts payable hereunder.
 
Section 2.16 Indemnity.
 
The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrower in accepting a borrowing after the Borrower
has given a notice in accordance with the terms hereof, (c) default by the
Borrower in making any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of any
payment or prepayment of a Loan, or the conversion thereof, on a day which is
not the last day of the Interest Period with respect thereto, in each case
including, but not limited to, any such loss or expense arising from interest or
fees payable by such Lender to lenders of funds obtained by it in order to
maintain its Loans hereunder.  A certificate as to any additional amounts
payable pursuant to this Section submitted by any Lender, through the
Administrative Agent, to the Borrower (which certificate must be delivered to
the Administrative Agent within thirty days following such default, prepayment
or conversion) shall be conclusive in the absence of manifest error.  The
agreements in this Section shall survive termination of this Agreement and
payment of the Notes and all other amounts payable hereunder.
 
Section 2.17 Taxes.
 
(a) All payments made by the Borrower hereunder or under any Note will be,
except as provided in Section 2.17(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of a Lender) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”).  If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note.  The Borrower will furnish to the Administrative Agent as soon as
practicable after the date the payment of any Taxes is due pursuant to
applicable law certified copies (to the extent reasonably available and required
by law) of tax receipts evidencing such payment by the Borrower.  The Borrower
agrees to indemnify and hold harmless each Lender, and reimburse such Lender
upon its written request, for the amount of any Taxes so levied or imposed and
paid by such Lender but excluding any interest or penalties caused by such
Lender’s failure to pay any such taxes when due.
 
(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 9.6(c) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, two accurate and complete original signed
copies of Internal Revenue Service Form W-8 BEN, W-8 ECI or W-8 IMY, as
applicable (or successor forms) certifying such Lender’s entitlement to a
complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note.  In addition, each Lender
agrees that it will deliver upon the Borrower’s request updated versions of the
foregoing, as applicable, whenever the previous certification has become
obsolete or inaccurate in any material respect, together with such other forms
as may be required in order to confirm or establish the entitlement of such
Lender to a continued exemption from or reduction in United States withholding
tax with respect to payments under this Agreement and any Note.  Notwithstanding
anything to the contrary contained in Section 2.17(a), but subject to the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold Taxes imposed by
the United States (or any political subdivision or taxing authority thereof or
therein) from interest, fees or other amounts payable hereunder for the account
of any Lender which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes to the
extent that such Lender has not provided to the Borrower U.S. Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to Section
2.17(a) hereof to gross-up payments to be made to a Lender in respect of Taxes
imposed by the United States if such Lender has not provided to the Borrower the
Internal Revenue Service Forms required to be provided to the Borrower pursuant
to this Section 2.17(b).  Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 2.17, the Borrower agrees to
pay additional amounts and to indemnify each Lender in the manner set forth in
Section 2.17(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Closing Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of Taxes.
 
(c) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its Domestic Lending Office or LIBOR Lending Office, as the case may
be) to avoid or to minimize any amounts which might otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.
 
(d) If the Borrower pays any additional amount pursuant to this Section 2.17
with respect to a Lender, such Lender shall use reasonable efforts to obtain a
refund of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (i) it is in an excess foreign tax credit position or (ii) it
believes in good faith, in its sole discretion, that claiming a refund or credit
would cause adverse tax consequences to it.  In the event that such Lender
receives such a refund or credit, such Lender shall pay to the Borrower an
amount that such Lender reasonably determines is equal to the net tax benefit
obtained by such Lender as a result of such payment by the Borrower.  In the
event that no refund or credit is obtained with respect to the Borrower’s
payments to such Lender pursuant to this Section 2.17(d), then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments.  Nothing contained in this Section 2.17(d) shall
require a Lender to disclose or detail the basis of its calculation of the
amount of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this Section 2.17(d) to the
Borrower or any other party.
 
(e) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Notes and all other amounts payable hereunder.
 
Section 2.18 Indemnification; Nature of Issuing Lender’s Duties.
 
(a) In addition to its other obligations under Section 2.3, the Borrower hereby
agrees to protect, indemnify, pay and save the applicable Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the applicable Issuing Lender may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit or (ii) the
failure of the applicable Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority (all
such acts or omissions, herein called “Government Acts”).
 
(b) As between the Borrower and the applicable Issuing Lender, the Borrower
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof.  The applicable Issuing Lender shall not be
responsible:  (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, that may
prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Letter of Credit to comply fully with conditions required in
order to draw upon a Letter of Credit; (iv) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (v) for errors
in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the applicable Issuing
Lender, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of the applicable Issuing Lender’s
rights or powers hereunder.
 
(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the applicable
Issuing Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such applicable
Issuing Lender under any resulting liability to the Borrower.  It is the
intention of the parties that this Agreement shall be construed and applied to
protect and indemnify the applicable Issuing Lender against any and all risks
involved in the issuance of the Letters of Credit, all of which risks are hereby
assumed by the Borrower, including, without limitation, any and all risks of the
acts or omissions, whether rightful or wrongful, of any Government
Authority.  The applicable Issuing Lender shall not, in any way, be liable for
any failure by the applicable Issuing Lender or anyone else to pay any drawing
under any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of the applicable Issuing Lender.
 
(d) Nothing in this Section 2.18 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.3(d) hereof.  The obligations
of the Borrower under this Section 2.18 shall survive the termination of this
Agreement.  No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the applicable Issuing
Lender to enforce any right, power or benefit under this Agreement.
 
(e) Notwithstanding anything to the contrary contained in this Section 2.18, the
Borrower shall have no obligation to indemnify the applicable Issuing Lender in
respect of any liability incurred by the applicable Issuing Lender arising out
of the gross negligence or willful misconduct of the applicable Issuing Lender
(including action not taken by the applicable Issuing Lender), as determined by
a court of competent jurisdiction.
 
Section 2.19 Waiver of Notice.
 
(a) Except as otherwise expressly provided herein, the Borrower hereby waives
notice of occurrence of any Default or Event of Default (except to the extent
notice is expressly required to be given pursuant to the terms of this Credit
Agreement), or of any demand for any payment under this Credit Agreement, notice
of any action at any time taken or omitted by the Administrative Agent or the
Lenders under or in respect of any of the Credit Party Obligations hereunder,
any requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Credit Agreement.  The
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Credit Party Obligations hereunder,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent or the Lenders at any time or
times in respect of any default by the Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Credit
Agreement or any other Credit Document, any and all other indulgences whatsoever
by the Administrative Agent or the Lenders in respect of any of the Credit Party
Obligations hereunder, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of such Credit
Party Obligations or the addition, substitution or release, in whole or in part,
of any Borrower.  Without limiting the generality of the foregoing, the Borrower
assents to any other action or delay in acting or any failure to act on the part
of the Administrative Agent or the Lenders, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder which might, but for
the provisions of this Section 2.19, afford grounds for terminating, discharging
or relieving the Borrower, in whole or in part, from any of its obligations
under this Agreement, it being the intention of the Borrower that, so long as
any of the Credit Party Obligations remain unsatisfied, the obligations of the
Borrower under this Agreement shall not be discharged except by performance and
then only to the extent of such performance.  The obligations of the Borrower
under this Agreement shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any reconstruction or similar proceeding with respect
to the Borrower or any Lender.
 
(b) The provisions of this Section 2.19 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against the
Borrower as often as occasion therefor may arise and without requirement on the
part of any Lender first to marshal any of its claims or to resort to any other
source or means of obtaining payment of any of the Credit Party Obligations or
to elect any other remedy.  Without limiting the generality of the foregoing,
the Borrower hereby specifically waives the benefits of N.C. Gen. Stat. §§26-7
through 26-9, inclusive, to the extent applicable.  The provisions of this
Section 2.19 shall remain in effect until all the Credit Party Obligations
hereunder shall have been paid in full or otherwise fully satisfied.  If at any
time, any payment, or any part thereof, made in respect of any of the Credit
Party Obligations, is rescinded or must otherwise be restored or returned by the
Lenders upon the insolvency, bankruptcy or reorganization of the Borrower, or
otherwise, the provisions of this Section 2.19 will forthwith be reinstated and
in effect as though such payment had not been made.
 
(c) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents or Hedging Agreements, the obligations of the
Borrower hereunder shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.
 
Section 2.20 Defaulting Lenders; Limitation on Claims.
 
(a) Generally.  In addition to the rights and remedies that may be available to
the Administrative Agent or the Borrower under this Agreement or applicable law,
if at any time a Lender is a Defaulting Lender such Defaulting Lender’s right to
participate in the administration of the Loans, this Agreement and the other
Credit Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Administrative Agent or
to be taken into account in the calculation of the Required Lenders, shall be
suspended during the pendency of such failure or refusal.  If a Lender is a
Defaulting Lender because it has failed to make timely payment to the
Administrative Agent of any amount required to be paid to the Administrative
Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Administrative Agent or the
Borrower may have under the immediately preceding provisions or otherwise, the
Administrative Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Effective Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Credit Document until such defaulted payment and related interest has been paid
in full and such default no longer exists and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest.  Any amounts received by the
Administrative Agent in respect of a Defaulting Lender’s Loans shall not be paid
to such Defaulting Lender and shall be held uninvested by the Administrative
Agent and either applied against the purchase price of such Loans under the
following subsection (b) or paid to such Defaulting Lender upon the default of
such Defaulting Lender being cured.
 
(b) Purchase of Defaulting Lender’s Commitment.  Any Lender who is not a
Defaulting Lender shall have the right, but not the obligation, in its sole
discretion, to acquire all of a Defaulting Lender’s Commitment.  If more than
one Lender exercises such right, each such Lender shall have the right to
acquire such proportion of such Defaulting Lender’s Commitment on a pro rata
basis.  Upon any such purchase, the Defaulting Lender’s interest in the Loans
and its rights hereunder (but not its liability in respect thereof or under the
Credit Documents or this Agreement to the extent the same relate to the period
prior to the effective date of the purchase) shall terminate on the date of
purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser
thereof subject to and in accordance with the requirements set forth in
Section 9.6, including an appropriate Assignment and Assumption.  The purchase
price for the Commitment of a Defaulting Lender shall be equal to the sum of the
amount of the principal balance of the Loans outstanding and owed by the
Borrower to the Defaulting Lender, plus any accrued interest with respect
thereto, plus any fees or other amounts owed by the Borrower to the Defaulting
Lender.  Prior to payment of such purchase price to a Defaulting Lender, the
Administrative Agent shall apply against such purchase price any amounts
retained by the Administrative Agent pursuant to the last sentence of the
immediately preceding subsection (a).  The Defaulting Lender shall be entitled
to receive all amounts owed to it by the Borrower on account of principal of and
interest on the Loans and the Notes, and fees and other amounts due under the
Credit Documents which accrued prior to the date of the default by the
Defaulting Lender, to the extent the same are received by the Administrative
Agent from or on behalf of the Borrower.  There shall be no recourse against any
Lender or the Administrative Agent for the payment of such sums by the Borrower
except to the extent of the receipt of payments from any other party or in
respect of the Loans.
 
Section 2.21 Replacement of Lenders.
 
If any Lender shall become affected by any of the changes or events described in
Sections 2.13, 2.14, 2.15 or 2.17 (any such Lender being hereinafter referred to
as a “Replaced Lender”) and shall petition the Borrower for any increased cost
or amounts thereunder, then in such case, the Borrower may, upon at least five
(5) Business Days’ notice to the Administrative Agent and such Replaced Lender,
designate a replacement lender (a “Replacement Lender”) acceptable to the
Administrative Agent in its reasonable discretion, to which such Replaced Lender
shall, subject to its receipt (unless a later date for the remittance thereof
shall be agreed upon by the Borrower and the Replaced Lender) of all amounts
owed to such Replaced Lender under Sections 2.13, 2.14, 2.15 or 2.17 assign all
(but not less than all) of its rights, obligations, Loans and Commitments
hereunder; provided, that all amounts owed to such Replaced Lender by the
Borrower (except liabilities which by the terms hereof survive the payment in
full of the Loans and termination of this Agreement) shall be paid in full as of
the date of such assignment.  Upon any assignment by any Lender pursuant to this
Section 2.21 becoming effective, the Replacement Lender shall thereupon be
deemed to be a “Lender” for all purposes of this Agreement and such Replaced
Lender shall thereupon cease to be a “Lender” for all purposes of this Agreement
and shall have no further rights or obligations hereunder (other than pursuant
to Sections 2.13, 2.14, 2.15, 2.17 and 9.5 while such Replaced Lender was a
Lender).
 
Notwithstanding any Replaced Lender’s failure or refusal to assign its rights,
obligations, Loans and Commitments under this Section 2.21, the Replaced Lender
shall cease to be a “Lender” for all purposes of this Agreement and the
Replacement Lender substituted therefor upon payment to the Replaced Lender by
the Replacement Lender of all amounts set forth in this Section 2.21 without any
further action of the Replaced Lender.
 
Section 2.22 Extension of Maturity Date in respect of Revolving Commitments.
 
(a) Requests for Extension.  The Borrower may, pursuant to this Section 2.22,
with respect to the Revolving Commitments only, request up to two one-year
extensions of the Maturity Date.  The Borrower may at any time, but not later
than the date that is 45 days prior to the Maturity Date then in effect
hereunder in respect of the Revolving Commitments (the “Existing Maturity
Date”), by notice to the Administrative Agent (who shall promptly notify the
Lenders), request that each Revolving Lender extend such Lender’s Maturity Date
in respect of the Revolving Commitments  (an “Extension Request”) for an
additional 365 days from the Existing Maturity Date; provided, however, in no
event shall the Maturity Date of the Revolving Commitments be extended under
this Section 2.22 beyond the seventh anniversary of the Closing Date of this
Agreement.
 
(b) Lender Elections to Extend.  Each Revolving Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is 30 days following the date of
the delivery of the applicable Extension Request to the Administrative Agent,
advise the Administrative Agent whether or not such Revolving Lender agrees to
such extension (and each Revolving Lender that determines not to so extend its
Maturity Date (a “Non-Extending Lender”) shall notify the Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Notice Date) and any Revolving Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender).  The election of any Revolving Lender to agree to such
extension shall not obligate any other Revolving Lender to so agree.
 
(c) Notification by Administrative Agent.  The Administrative Agent shall notify
the Borrower of each Revolving Lender’s determination under this Section no
later than the date that is 10 days following the Notice Date (or, if such date
is not a Business Day, on the next preceding Business Day).
 
(d) Additional Commitment Lenders.  The Borrower shall have the right on or
before the Existing Maturity Date to replace each Non-Extending Lender with, and
add as “Revolving Lenders” under this Agreement in place thereof, one or more
Eligible Assignees (each, an “Additional Commitment Lender”) as provided in
Section 2.21, each of which Additional Commitment Lenders shall have entered
into an Assignment and Assumption pursuant to which such Additional Commitment
Lender shall, effective as of the Existing Maturity Date, undertake a Revolving
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Revolving Commitment shall be in addition to any other Commitment of such
Lender hereunder on such date).
 
(e) Minimum Extension Requirement.  If (and only if) the total of the Revolving
Commitments of the Revolving Lenders that have agreed so to extend their
Maturity Date and the additional Revolving Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Revolving Commitments in effect immediately prior to the Existing Maturity Date,
then, effective as of the date of such agreement by such Revolving Lenders, the
Maturity Date in respect of the Revolving Commitments of each Extending Lender
and of each Additional Commitment Lender shall be extended to the date falling
365 days after the Existing Maturity Date (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Revolving Lender” for all purposes of this Agreement.
 
(f) Conditions to Effectiveness of Extensions.  Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Revolving Lender unless:
 
(i) no Default shall have occurred and be continuing on the date of such
extension and after giving effect thereto;
 
(ii) the representations and warranties contained in this Agreement are true and
correct on and as of the date of such extension and after giving effect thereto,
as though made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and
 
(iii) on the Maturity Date of loans by each Non-Extending Lender, the Borrower
shall prepay any Revolving Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 2.16) to the extent necessary to
keep outstanding Revolving Loans ratable with any revised Revolving Commitment
Percentages of the respective Revolving Lenders effective as of such date.
 
(g) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.11 or 9.1 to the contrary.
 
Section 2.23 Increase in Revolving Commitments.
 
(a) Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Lenders), the
Borrower may from time to time, request an increase in the Revolving Commitments
by an amount (for all such requests in the aggregate) not exceeding ONE HUNDRED
MILLION DOLLARS ($100,000,000.00); provided that (i) any such request for an
increase shall be in a minimum amount of $50,000,000 and in integral multiples
of $5,000,000, and (ii) the Borrower may make a maximum of two such
requests.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Revolving Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Revolving
Lenders).
 
(b) Lender Elections to Increase.  Each Revolving Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Revolving Commitment Percentage of such requested
increase.  Any Revolving Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment.
 
(c) Notification by Administrative Agent; Additional Revolving Lenders.  The
Administrative Agent shall notify the Borrower and each Revolving Lender of the
Revolving Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase, and subject to the approval of the
Administrative Agent, the Issuing Lender and the Swingline Lender (which
approvals shall not be unreasonably withheld), the Borrower may also invite
additional Eligible Assignees to become Revolving Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.
 
(d) Effective Date and Allocations.  If the Revolving Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Revolving Credit Increase Effective Date”)
and the final allocation of such increase.  The Administrative Agent shall
promptly notify the Borrower and the Revolving Lenders of the final allocation
of such increase and the Revolving Credit Increase Effective Date.
 
(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Credit Party dated as of the Revolving Credit Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Credit Party (i) certifying and attaching the resolutions adopted by such Credit
Party approving or consenting to such increase, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article III and the other Credit
Documents are true and correct on and as of the Revolving Credit Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.23, the
representations and warranties contained in Section 3.1 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 5.1, and (B) no Default exists.  The Borrower shall
prepay any Revolving Loans outstanding on the Revolving Credit Increase
Effective Date (and pay any additional amounts required pursuant to Section
2.16) to the extent necessary to keep the outstanding Revolving Loans ratable
with any revised Revolving Commitment Percentages arising from any nonratable
increase in the Revolving Commitments under this Section.
 
(f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.11 or 9.1 to the contrary.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE III 

 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:
 
Section 3.1 Financial Condition.
 
The audited consolidated balance sheets and the related statements of income,
retained earnings and cash flows of the Parent and its Subsidiaries for the
fiscal year ending February 3, 2007, and the unaudited condensed consolidated
balance sheets and the related condensed statements of income and cash flows of
the Parent and its Subsidiaries for the fiscal quarter ending November 3, 2007
are complete and correct and present fairly, in all material respects, the
financial condition of, and the results of operations for, such Persons as of
such dates.  All such financial statements have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as disclosed
therein).  None of the Parent nor its Subsidiaries have on the date hereof any
material contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the balance
sheets referred to above.
 
Section 3.2 No Change.
 
Since February 3, 2007 (and after delivery of annual audited financial
statements in accordance with Section 5.1(a), from the date of the most recently
delivered annual audited financial statements) there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect.
 
Section 3.3 Corporate Existence; Compliance with Law.
 
Each of the Parent and its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, (b)
has the requisite power and authority and the legal right to own and operate all
its material property, to lease the material property it operates as lessee and
to conduct the business in which it is currently engaged, (c) is duly qualified
to conduct business and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification except to the extent that the failure to so
qualify or be in good standing could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
 
Section 3.4 Corporate Power; Authorization; Enforceable Obligations.
 
Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary action to authorize the execution, delivery and performance
by it of the Credit Documents to which it is party.  No consent or authorization
of, filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of any Credit Document
by any Credit Party (other than those which have been obtained) or with the
validity or enforceability of any Credit Document against any Credit Party
(except such filings as are necessary in connection with the perfection of the
Liens, if any, created by such Credit Documents).  Each Credit Document to which
any Credit Party is a party has been duly executed and delivered by such Credit
Party.  Each Credit Document to which any Credit Party is a party constitutes a
legal, valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
 
Section 3.5 No Legal Bar; No Default.
 
The execution, delivery and performance of the Credit Documents, the borrowings
thereunder and the use of the proceeds of the Loans will not violate any
Requirement of Law or any Contractual Obligation of the Parent or its
Subsidiaries (except those as to which waivers or consents have been obtained),
and will not result in, or require, the creation or imposition of any Lien on
any of its or their respective properties or revenues pursuant to any
Requirement of Law or Contractual Obligation other than the Liens arising under
or contemplated in connection with the Credit Documents.  Neither the Parent nor
any of its Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect which could reasonably be expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing.
 
Section 3.6 No Material Litigation.
 
No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the best knowledge of the Credit
Parties, threatened by or against the Parent or any of its Subsidiaries or
against any of its or their respective properties or revenues (a) with respect
to the Credit Documents or any Loan or any of the transactions contemplated
hereby, or (b) which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.
 
Section 3.7 Investment Company Act.
 
Neither the Parent nor any of its Subsidiaries is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
 
Section 3.8 Margin Regulations.
 
No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect.  The aggregate
value of all “margin stock” owned by the Parent and its Subsidiaries taken as a
group does not exceed 25% of the value of their assets.
 
Section 3.9 ERISA.
 
Except as could not reasonably be expected to have a Material Adverse Effect,
 
(a) neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code;
 
(b) no termination of a Single Employer Plan has occurred resulting in any
liability that has remained underfunded, and no Lien in favor of the PBGC or a
Plan has arisen, during such five-year period;
 
(c) the present value of all accrued benefits under each Single Employer Plan
(based on those assumptions used to fund such Plans) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits; and
 
(d) neither the Parent, nor any of its Subsidiaries, nor any Commonly Controlled
Entity is currently subject to any liability for a complete or partial
withdrawal from a Multiemployer Plan.
 
Section 3.10 Environmental Matters.
 
Except as to matters which could not reasonably be expected to have a Material
Adverse Effect:
 
(a) the facilities and properties owned, leased or operated by the Parent or any
of its Subsidiaries (the “Real Properties”) do not contain any Hazardous
Materials in amounts or concentrations which (i) constitute a violation of, or
(ii) could give rise to liability under, any Environmental Law;
 
(b) the Real Properties and all operations of the Parent and/or its Subsidiaries
at the Real Properties are in compliance, and have in the last five years been
in compliance, in all material respects with all applicable Environmental Laws,
and there is no contamination at, under or about the Real Properties or
violation of any Environmental Law with respect to the Real Properties or the
business operated by the Parent or any of its Subsidiaries (the “Business”);
 
(c) neither the Parent nor any of its Subsidiaries has received any written or
actual notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Real Properties or the Business,
nor does the Parent or any of its Subsidiaries have knowledge or reason to
believe that any such notice will be received or is being threatened;
 
(d) Hazardous Materials have not been transported or disposed of from the Real
Properties in violation of, or in a manner or to a location which could give
rise to liability under any Environmental Law, nor have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of the Real
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;
 
(e) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Credit Parties, threatened, under any Environmental
Law to which the Parent or any Subsidiary is or will be named as a party with
respect to the Real Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Real Properties or the Business; and
 
(f) there has been no release or threat of release of Hazardous Materials at or
from the Real Properties, or arising from or related to the operations of the
Parent or any Subsidiary in connection with the Real Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws.
 
Section 3.11 Purpose of Loans.
 
The proceeds of the Loans hereunder shall be used solely by the Borrower to (i)
refinance existing Indebtedness and (ii) provide for working capital and other
general corporate purposes, including Permitted Acquisitions, repurchases of
Capital Stock of the Parent, and the payment of dividends in accordance with the
terms of this Agreement.  The Letters of Credit shall be used for general
corporate purposes.
 
Section 3.12 Subsidiaries.
 
Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries
of the Parent.  Information on the attached Schedule includes state of
incorporation; the number of shares of each class of Capital Stock or other
equity interests outstanding; the number and percentage of outstanding shares of
each class of stock owned by Parent or its Subsidiaries; and the number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and similar rights.  The outstanding Capital Stock and other equity
interests of all such Subsidiaries is validly issued, fully paid and
non-assessable and is owned, free and clear of all Liens.
 
Section 3.13 Ownership.
 
Each of the Parent and its Subsidiaries (a) is the owner of, and has good and
marketable title to, all of its respective assets, except as may be permitted
pursuant to Section 6.12 hereof, and none of such assets is subject to any Lien
other than Permitted Liens and (b) enjoys peaceful and undisturbed possession of
all leased and owned Real Properties that are necessary for the operation and
conduct of its business.
 
Section 3.14 Indebtedness.
 
Except as otherwise permitted under Section 6.1, the Parent and its Subsidiaries
have no Indebtedness.
 
Section 3.15 Taxes.
 
Each of the Parent and its Subsidiaries has filed, or caused to be filed, all
tax returns (federal, state, local and foreign) required to be filed and paid
(a) all amounts of taxes shown thereon to be due (including interest and
penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP or (iii) the failure to file and pay such taxes could not
reasonably be expected to have a Material Adverse Effect.  Neither the Parent
nor any of its Subsidiaries is aware of any proposed tax assessments against it
or any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect.
 
Section 3.16 Intellectual Property.
 
Each of the Parent and its Subsidiaries owns, or has the legal right to use, all
trademarks, tradenames, patents, copyrights, technology, know-how and processes
(collectively, the “Intellectual Property”) necessary for each of them to
conduct its business as currently conducted.  No claim has been asserted and is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Parent or any of its Subsidiaries know of any such claim,
and, to the knowledge of the Credit Parties, the use of such Intellectual
Property by the Parent or any of its Subsidiaries does not infringe on the
rights of any Person, except for such claims and infringements that in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
Section 3.17 Solvency.
 
The fair saleable value of each Credit Party’s assets, measured on a going
concern basis, exceeds all probable liabilities, including those to be incurred
pursuant to this Credit Agreement. None of the Credit Parties (a) has
unreasonably small capital in relation to the business in which it is or
proposes to be engaged or (b) has incurred, or believes that it will incur after
giving effect to the transactions contemplated by this Credit Agreement,
Indebtedness beyond its ability to pay such Indebtedness as it becomes due.
 
Section 3.18 Investments.
 
All Investments of each of the Parent and its Subsidiaries are Permitted
Investments.
 
Section 3.19 No Burdensome Restrictions.
 
None of the Parent or any of its Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
Section 3.20 Brokers’ Fees.
 
None of the Parent nor any of its Subsidiaries has any obligation to any Person
in respect of any finder’s, broker’s, investment banking or other similar fee in
connection with any of the transactions contemplated under the Credit Documents
other than the closing and other fees payable pursuant to this Credit Agreement
and the Engagement Letter.
 
Section 3.21 Labor Matters.
 
None of the Parent or any of its Subsidiaries (i) has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
years or (ii) has knowledge of any potential or pending strike, walkout or work
stoppage.
 
Section 3.22 Accuracy and Completeness of Information.
 
All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Parent or any of its Subsidiaries to the Administrative
Agent or any Lender for purposes of or in connection with this Agreement or any
other Credit Document, or any transaction contemplated hereby or thereby, is or
will be true and accurate in all material respects and not incomplete by
omitting to state any material fact necessary to make such information not
misleading.  There is no fact now known to the Parent or any of its Subsidiaries
which has, or could reasonably be expected to have, a Material Adverse Effect
which fact has not been set forth herein, in the financial statements of the
Parent and its Subsidiaries furnished to the Administrative Agent and/or the
Lenders, or in any certificate, opinion or other written statement made or
furnished by the Parent or any of its Subsidiaries to the Administrative Agent
and/or the Lenders.
 
ARTICLE IV 

 
CONDITIONS PRECEDENT
 
Section 4.1 Conditions to Closing Date and Initial Revolving Loans.
 
This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Extensions of Credit on the Closing Date is subject to, the
satisfaction of the following conditions precedent:
 
(a) Execution of Agreement.  The Administrative Agent shall have received (i)
counterparts of this Agreement, executed by a duly authorized officer of each
party hereto, (ii) for the account of each Revolving Lender that requests a
Revolving Note, a Revolving Note, (iii) for the account of each Term Loan Lender
that requests a Term Note, a Term Note, and (iv) for the account of the
Swingline Lender, the Swingline Note, in each case conforming to the
requirements of this Agreement and executed by a duly authorized officer of the
Borrower.
 
(b) Authority Documents.  The Administrative Agent shall have received a
secretary’s certificate substantially in the form of Schedule 4.1(b) with
respect to the following:
 
(i) Charter Documents.  Copies of the articles of incorporation or other
organizational documents, as applicable, of each Credit Party and each corporate
general partner or managing member of a Credit Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state of its organization.
 
(ii) Resolutions.  Copies of resolutions or certificate of authorization of the
board of directors, general partner or managing member of each Credit Party
approving and adopting the Credit Documents, the transactions contemplated
therein and authorizing execution and delivery thereof, certified by an officer,
general partner or managing member of such Credit Party as of the Closing Date
to be true and correct and in force and effect as of such date.
 
(iii) Bylaws; Operating Agreements; Etc..  A copy of the bylaws, operating
agreement or other governing document of each Credit Party and each corporate
general partner or managing member of a Credit Party certified by an officer of
such Credit Party or corporate general partner or managing member as of the
Closing Date to be true and correct and in force and effect as of such date.
 
(iv) Good Standing.  Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation and each
other state in which the failure to so qualify and be in good standing could
reasonably be expected to have a Material Adverse Effect on the business or
operations of the Parent and its Subsidiaries, taken as a whole.
 
(v) Incumbency.  An incumbency certificate of each Credit Party and each
corporate general partner or managing member of a Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.
 
(c) Legal Opinions of
Counsel.                                                                 The
Administrative Agent shall have received an opinion of legal counsel for the
Credit Parties, dated the Closing Date and addressed to the Administrative Agent
and the Lenders, in form and substance acceptable to the Administrative Agent.
 
(d) Liability and Casualty Insurance.  The Administrative Agent shall have
received copies of insurance policies or certificates of insurance evidencing
liability and casualty insurance meeting the requirements set forth herein.
 
(e) Fees and Expenses.  The Borrower shall have paid all fees and expenses owed
by it to the Lenders and the Administrative Agent, including, without
limitation, payment to the Administrative Agent of the fees owing pursuant to
the Engagement Letter and Section 2.4.
 
(f) Litigation. There shall not exist any pending litigation or investigation
affecting or relating to the Parent or any of its Subsidiaries, this Agreement
and the other Credit Documents that in the reasonable judgment of the
Administrative Agent could reasonably be expected to have a Material Adverse
Effect on the Parent or any of its Subsidiaries, this Agreement and the other
Credit Documents, that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date.
 
(g) Solvency Evidence.  The Administrative Agent shall have received an
officer’s certificate for the Credit Parties prepared by the chief financial
officer or treasurer of the Borrower as to the financial condition, solvency and
related matters of the Credit Parties taken as a whole, after giving effect to
the initial borrowings under the Credit Documents, in substantially the form of
Schedule 4.1(g) hereto.
 
(h) Account Designation Letter.  The Administrative Agent shall have received
the executed Account Designation Letter in the form of Schedule 1.1(a) hereto.
 
(i) Corporate Structure.  The corporate capital and ownership structure of the
Parent and its Subsidiaries shall be as described in Schedule 3.12.
 
(j) Consents.  The Administrative Agent shall have received evidence that all
governmental, shareholder and material third party consents and approvals
necessary in connection with the financings and other transactions contemplated
hereby have been obtained and all applicable waiting periods have expired
without any action being taken by any authority that could restrain, prevent or
impose any material adverse conditions on such transactions or that could seek
or threaten any of the foregoing.
 
(k) Compliance with Laws.  The financings and other transactions contemplated
hereby shall be in compliance with all applicable laws and regulations
(including Environmental Laws and all applicable securities and banking laws,
rules and regulations).
 
(l) Bankruptcy.  There shall be no bankruptcy or insolvency proceedings with
respect to the Parent or any of its Subsidiaries.
 
(m) Financial Statements.  The Administrative Agent shall have received copies
of the financial statements referred to in Section 3.1 hereof.
 
(n) Material Adverse Change.  Since February 3, 2007, there shall not have
occurred any change or event which could reasonably be expected to have a
Material Adverse Effect on the business, assets, liabilities (actual or
contingent), operations or condition (financial or otherwise) of the Parent and
its Subsidiaries taken as a whole, or the facts and information regarding such
entities as represented to date.
 
(o) Officer’s Certificate.  The Administrative Agent shall have received a
certificate executed by the chief financial officer or treasurer of the Borrower
on behalf of the Credit Parties as of the Closing Date stating that (A) the
Credit Parties and each of their Subsidiaries are in compliance with all
existing material financial obligations, (B) all governmental, shareholder and
third party consents and approvals, if any, with respect to the Credit Documents
and the transactions contemplated thereby have been obtained, (C) no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or governmental instrumentality that purports to affect a
Credit Party, any of the Credit Parties’ Subsidiaries or any transaction
contemplated by the Credit Documents, if such action, suit, investigation or
proceeding would have or be reasonably expected to have a Material Adverse
Effect, and (D) immediately after giving effect to this Credit Agreement, the
other Credit Documents and all the transactions contemplated therein to occur on
such date, (1) no Default or Event of Default exists, (2) all representations
and warranties contained herein and in the other Credit Documents are true and
correct in all material respects, and (3) the Credit Parties are in compliance
with each of the financial covenants set forth in Section 5.9.
 
(p) Projections.  The Administrative Agent shall have received the five year
financial and operational projections for the Parent and its Subsidiaries for
the fiscal years 2008 through 2012, together with a detailed explanation of all
management assumptions contained therein, which projections shall be in form and
substance satisfactory to the Administrative Agent.
 
(q) Repayment of Debt, Etc.  The Existing Borrower shall have terminated the
commitments and repaid all outstanding loans under the Existing Credit
Agreement.
 
(r) Sources and Uses; Payment Instructions.  The Administrative Agent shall have
received (a) a statement of sources and uses of funds covering all payments
reasonably expected to be made by the Borrower in connection with the
transactions contemplated by the Credit Documents to be consummated on the
Closing Date, including an itemized estimate of all fees, expenses and other
closing costs and (b) payment instructions with respect to each wire transfer to
be made by the Administrative Agent on behalf of the Lenders or the Borrower on
the Closing Date setting forth the amount of such transfer, the purpose of such
transfer, the name and number of the account to which such transfer is to be
made, the name and ABA number of the bank or other financial institution where
such account is located and the name and telephone number of an individual that
can be contacted to confirm receipt of such transfer.
 
(s) Additional Matters.  All other documents and legal matters in connection
with the transactions contemplated by this Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.
 
Section 4.2 Conditions to All Extensions of Credit.
 
The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:
 
(a) Representations and Warranties.  The representations and warranties made by
the Credit Parties herein or which are contained in any certificate furnished at
any time under or in connection herewith shall be true and correct in all
material respects on and as of the date of such Extension of Credit as if made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).
 
(b) No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Agreement.
 
(c) Compliance with Commitments.  Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus LOC Obligations shall not exceed the
Revolving Committed Amount, (ii) the LOC Obligations shall not exceed the LOC
Committed Amount and (iii) the outstanding Swingline Loans shall not exceed the
Swingline Committed Amount.
 
(d) Additional Conditions to Revolving Loans.  If such Loan is a Revolving Loan
made pursuant to Section 2.1, all applicable conditions set forth in such
Section shall have been satisfied.
 
(e) Additional Conditions to Swingline Loans.  If a Swingline Loan is requested,
all applicable conditions set forth in Section 2.1 shall have been satisfied.
 
(f) Additional Conditions to Term Loan.  If such Loan is a Term Loan made
pursuant to Section 2.2, all applicable conditions set forth in such Section
shall have been satisfied.
 
(g) Additional Conditions to Letters of Credit.  If such Extension of Credit is
made pursuant to Section 2.3, all conditions set forth in such Section shall
have been satisfied.
 
Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in paragraphs (a) through (e) of this Section have been
satisfied.
 
ARTICLE V 

 
AFFIRMATIVE COVENANTS
 
The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Credit Party
Obligations, together with interest, the Facility Fee and all other amounts
owing to the Administrative Agent, any Issuing Lender or any Lender hereunder,
are paid in full, the Credit Parties shall, and shall cause each of their
respective Subsidiaries to:
 
Section 5.1 Financial Statements.
 
Furnish to the Administrative Agent and each of the Lenders:
 
(a) Annual Financial Statements.  As soon as available and in any event within
90 days after the end of each fiscal year of the Parent (i) consolidated
statements of income, stockholders’ equity and cash flows of the Parent and its
Subsidiaries for such fiscal year and (ii) the related consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such fiscal year,
setting forth in each case in comparative form the corresponding consolidated
figures for the preceding fiscal year, and accompanied by an unqualified opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall state that such consolidated financial statements
fairly present the consolidated financial condition and results of operations of
the Parent and its Subsidiaries, as at the end of, and for, such fiscal year in
accordance with GAAP, and a certificate of such accountants stating that, in
making the examination necessary for their opinion, they obtained no knowledge,
except as specifically stated, of any Default or Event of Default; and
 
(b) Quarterly Financial Statements.  As soon as available and in any event
within 45 days after the end of each of the first three quarterly fiscal periods
of each fiscal year of the Parent, (i) consolidated statements of income and
cash flows of the Parent and its Subsidiaries and (ii) the related consolidated
balance sheet of the Parent and its Subsidiaries, in each case for such period
and for the period from the beginning of the respective fiscal year to the end
of such period, setting forth in each case in comparative form the corresponding
consolidated figures for the corresponding periods in the preceding fiscal year,
accompanied by a certificate of a Responsible Officer of the Parent and, if the
Parent is no longer the Borrower, the Borrower, which certificate shall state
that such consolidated financial statements fairly present the consolidated
financial condition and results of operations of the Parent and its
Subsidiaries, in accordance with GAAP consistently applied, as at the end of,
and for, such period (subject to normal year-end audit adjustments); and
 
all such financial statements to be accompanied by a description of, and an
estimation of the effect on the financial statements on account of, a change, if
any, in the application of accounting principles as provided in Section 1.3.
 
Section 5.2 Certificates; Other Information.
 
Furnish to the Administrative Agent and each of the Lenders:
 
(a) promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, that the Parent or any
Subsidiary shall have filed with the SEC or any national securities exchange;
 
(b) promptly upon mailing thereof to the shareholders of the Parent generally,
copies of all financial statements, reports and proxy statements so mailed;
 
(c) at the time it furnishes each set of financial statements pursuant to
Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer of the
Parent, and, if the Parent is no longer the Borrower, the Borrower (i)
certifying that (A) each of the Credit Parties during such period observed or
performed in all material respects all of its covenants and other agreements,
and satisfied in all material respects every condition contained in this
Agreement to be observed, performed or satisfied by it, and (B) no Default or
Event of Default has occurred and is continuing (or, if any Default or Event of
Default has occurred and is continuing, describing the same in reasonable detail
and describing the action that the Parent, or, if the Parent is no longer the
Borrower, the Borrower has taken or proposes to take with respect thereto) and
(ii) setting forth in reasonable detail the computations necessary to determine
whether the Credit Parties are in compliance with Section 5.9 hereof as of the
end of the respective quarterly fiscal period or fiscal year;
 
(d) from time to time such other information regarding the financial condition,
operations, business or prospects of the Parent or any of its Subsidiaries
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.
 
Section 5.3 Payment of Obligations.
 
Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, in accordance with industry practice (subject,
where applicable, to specified grace periods) all of its material obligations of
whatever nature and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such obligations, except when
the amount or validity of such obligations and costs is currently being
contested in good faith by appropriate proceedings and reserves, if applicable,
in conformity with GAAP with respect thereto have been provided on the books of
the Parent or its Subsidiaries, as the case may be, or failure to pay could not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.4 Conduct of Business and Maintenance of Existence.
 
(a) Preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises (provided that nothing in this Section 5.4
shall prohibit any transaction expressly permitted under Section 6.4 hereof).
 
(b) Pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its assets prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained or
where failure to pay any such tax, assessment, charge or levy could not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.5 Maintenance of Property; Insurance.
 
(a) Keep all material property used or useful in its business in good working
order and condition (ordinary wear and tear and obsolescence excepted).
 
(b) Maintain insurance with financially sound and reputable insurance companies,
and with respect to Property and risks of a character usually maintained by
corporations engaged in the same or similar business similarly situated, against
loss, damage and liability of the kinds and in the amounts customarily
maintained by such corporations, including self-insurance.
 
Section 5.6 Inspection of Property; Books and Records; Discussions.
 
(a) Keep adequate records and books of account in which complete entries in
accordance with GAAP consistently applied and all Requirements of Law shall be
made of all dealings and transactions in relation to its businesses and
activities.
 
(b) Upon reasonable prior notice, permit representatives of any Lender or the
Administrative Agent, during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its Real Properties, and
to discuss its business and affairs with its officers, all to the extent
reasonably requested by such Lender or the Administrative Agent (as the case may
be).
 
Section 5.7 Notices.
 
Give prompt notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:
 
(a) within five Business Days after any Credit Party knows or has reason to know
thereof, the occurrence of any Default or Event of Default;
 
(b) any default or event of default under any Contractual Obligation of the
Parent or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect;
 
(c) any legal or arbitral proceedings before any Governmental Authority and any
material development in respect of such legal or other proceedings affecting the
Parent or any of its Subsidiaries, except proceedings that, if adversely
determined, would not (either individually or in the aggregate) have a Material
Adverse Effect;
 
(d) as soon as possible, and in any event within ten days after any Credit Party
or any of its Subsidiaries knows or has reason to believe that any of the events
or conditions specified below with respect to any Plan or Multiemployer Plan has
occurred or exists, a statement signed by a Responsible Officer of the Parent or
such Credit Party setting forth details respecting such event or condition and
the action, if any, that the Parent, any Credit Party or any ERISA Affiliate
proposes to take with respect thereto (and a copy of any report or notice
required to be filed with or given to PBGC by the Parent, any other Credit Party
or any ERISA Affiliate with respect to such event or condition):
 
(i) any Reportable Event with respect to a Plan, as to which PBGC has not by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event (provided that a failure
to meet the minimum funding standard of Section 412 of the Code or Section 302
of ERISA, including, without limitation, the failure to make on or before its
due date a required installment under Section 412(m) of the Code or Section
302(e) of ERISA, shall be a reportable event regardless of the issuance of any
waivers in accordance with Section 412(d) of the Code) and any request for a
waiver under Section 412(d) of the Code for any Plan;
 
(ii) the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Plan or any action taken by any Credit Party or any of its
Subsidiaries or any ERISA Affiliate to terminate any Plan;
 
(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Credit Party or any of its Subsidiaries or any ERISA Affiliate of
a notice from a Multiemployer Plan that such action has been taken by PBGC with
respect to such Multiemployer Plan;
 
(iv) the complete or partial withdrawal from a Multiemployer Plan by any Credit
Party or any of its Subsidiaries or any ERISA Affiliate that results in
liability under Section 4201 or 4204 of ERISA (including the obligation to
satisfy secondary liability as a result of a purchaser default) or the receipt
by any Credit Party or any of its Subsidiaries or any ERISA Affiliate of notice
from a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;
 
(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Credit Party or any of its Subsidiaries or any ERISA Affiliate to
enforce Section 515 of ERISA, which proceeding is not dismissed within 30 days;
and
 
(vi) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if any Credit
Party or any of its Subsidiaries or any ERISA Affiliate fails to timely provide
security to the Plan in accordance with the provisions of said Sections;
 
(e) any assertion of any Environmental Claim by any Person against, or with
respect to the activities of, the Parent or any of its Subsidiaries and notice
of any alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any Environmental Claim or
alleged violation that, if adversely determined, would not (either individually
or in the aggregate) have a Material Adverse Effect; and
 
(f) any other development or event which could reasonably be expected to have a
Material Adverse Effect.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Parent, or, if the Parent is no longer the Borrower,
the Borrower proposes to take with respect thereto.  In the case of any notice
of a Default or Event of Default, the Parent or the Borrower, as applicable,
shall specify that such notice is a Default or Event of Default notice on the
face thereof.
 
Section 5.8 Environmental Laws.
 
Without limiting the general terms set forth in Section 5.11:
 
(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect;
 
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect; and
 
(c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Parent or any of its Subsidiaries or the
Real Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor.  The agreements in this paragraph shall
survive repayment of the Notes and all other amounts payable hereunder.
 
Section 5.9 Financial Covenants.
 
Commencing on the day immediately following the Closing Date, the Parent shall,
and shall cause each of its Subsidiaries to, comply with the following financial
covenants:
 
(a) Adjusted Leverage Ratio.  The Adjusted Leverage Ratio, as of the last day of
each fiscal quarter of the Parent and its Subsidiaries, shall be less than or
equal to 3.50 to 1.0.
 
(b) Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio, as of the
last day of each fiscal quarter of the Parent and its Subsidiaries, shall be
greater than or equal to 2.00 to 1.0.
 
Section 5.10 Obligations Regarding Subsidiaries; Additional Subsidiary
Guarantors.
 
(a) Except as permitted by Section 6.4, the Parent will, and will cause each of
its Subsidiaries to take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries remains a Subsidiary at all times.
 
(b) The Credit Parties will cause each of their Domestic Subsidiaries, whether
newly formed, after acquired or otherwise existing, to promptly become a
Guarantor hereunder by way of execution of a Joinder Agreement and take such
other action as may be required pursuant to the terms of Section 5.12.
 
Section 5.11 Compliance with Law.
 
Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its assets if
noncompliance with any such law, rule, regulation, order or restriction could
reasonably be expected to have a Material Adverse Effect.
 
Section 5.12 Additional Credit Parties.
 
As soon as practicable and in any event within 30 days after any Person (whether
newly formed, acquired or otherwise) becomes a Subsidiary of any Credit Party,
the Borrower shall provide the Administrative Agent with written notice thereof
and shall (a) if such Person is a Domestic Subsidiary of a Credit Party, cause
such Person to execute a Joinder Agreement in substantially the same form as
Schedule 5.12, and (b) deliver such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, including,
without limitation, certified resolutions and other organizational and
authorizing documents of such Person and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above).
 
Section 5.13 Addition of Realty Trust as a Credit Party.
 
In the event that the Corporate Reorganization does not occur on or before May
31, 2008, DTSD Realty Trust 1999-1 shall become a party to this Agreement
pursuant to the terms of Section 5.12 hereto; provided, however, that for so
long as the aggregate market value of all assets held by DTSD Realty Trust
1999-1 shall be less than $100,000,  DTSD Realty Trust 1999-1 shall not be
required to become a party to this Agreement.
 
ARTICLE VI

 
NEGATIVE COVENANTS
 
The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Credit Party
Obligations, together with interest, the Facility Fee and all other amounts
owing to the Administrative Agent or any Lender hereunder, are paid in full, the
Credit Parties shall, and shall cause each of their respective Subsidiaries, to
act in accordance with the following:
 
Section 6.1 Indebtedness.
 
The Parent will not, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Indebtedness, except:
 
(a) Indebtedness arising or existing under this Agreement and the other Credit
Documents;
 
(b) Indebtedness of the Parent and its Subsidiaries existing as of the Closing
Date as referenced in the financial statements referenced in Section 3.1 (and
set out more specifically in Schedule 6.1(b)) hereto and renewals, refinancings
or extensions thereof in a principal amount not in excess of that outstanding as
of the date of such renewal, refinancing or extension;
 
(c) Indebtedness (including Capital Lease Obligations) incurred to finance the
purchase of equipment, and other Capital Lease Obligations, not to exceed, when
added to Indebtedness outstanding pursuant to Section 6.1(e) hereof, 20% of
Consolidated Net Worth in the aggregate outstanding at any time; provided that
(i) such Indebtedness when incurred shall not exceed the purchase price or cost
of construction of such asset and (ii) no such Indebtedness shall be refinanced
for a principal amount in excess of the principal balance outstanding thereon at
the time of such refinancing;
 
(d) intercompany Indebtedness of one Credit Party to another Credit Party;
 
(e) additional Indebtedness of the Credit Parties up to but not exceeding, when
added to Indebtedness outstanding pursuant to Section 6.1(c) hereof, 20% of
Consolidated Net Worth in the aggregate outstanding at any time; and
 
(f) Indebtedness in respect of Hedging Agreements to the extent permitted
hereunder.
 
Section 6.2 Liens.
 
The Parent will not, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Lien with respect to any of its assets
(other than “margin stock” within the meaning of Regulation U), whether now
owned or hereafter acquired, except for Permitted Liens.
 
Section 6.3 Nature of Business.
 
Neither the Parent nor any of its Subsidiaries will engage in any line or lines
of business activity other than those conducted as of the Closing Date, except
for lines of business which generate less than 5% of the gross revenues of the
Parent and its Subsidiaries on a consolidated basis.
 
Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
 
The Parent will not, nor will it permit any Subsidiary to,
 
(a) except as provided in Section 6.4(d) below, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution);
 
(b) acquire any business or assets from, or Capital Stock of, or be a party to
any acquisition of, any Person except:
 
(i) for purchases of inventory and other assets to be sold or used in the
ordinary course of business; and
 
(ii) Investments permitted under Section 6.5 hereof;
 
(c) convey, sell, lease, transfer or otherwise dispose of, in one transaction or
a series of transactions, any part of its business or assets, whether now owned
or hereafter acquired (including, without limitation, receivables and leasehold
interests), but excluding:
 
(i) any Excluded Disposition;
 
(ii) obsolete or worn-out Property, tools or equipment no longer used or useful
in its business (other than any Excluded Disposition) or real Property no longer
used or useful in its business;
 
(iii) any sale, lease or transfer of assets from a Credit Party to another
Credit Party; and
 
(iv) other assets provided that the aggregate current market value of all assets
so sold or transferred (in each case determined at the time of such sale or
transfer) shall not at any time exceed, when added to the assets sold or
transferred pursuant to Section 6.12 hereof, 10% of the current market value of
the total assets of the Parent and its Subsidiaries and immediately after giving
effect to such transaction, the Parent and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 5.9 hereof on a Pro
Forma Basis and both before and after giving effect to such transaction, no
Default or Event of Default shall have occurred and be continuing;
 
provided, that in each case with respect to subsection (iv) above at least 85%
of the consideration received therefor by the Parent or any such Subsidiary is
in the form of cash or Cash Equivalents; and
 
(d) Notwithstanding the foregoing provisions of this Section 6.4, so long as no
Default or Event of Default shall have occurred and be continuing, and after
giving effect to any of the succeeding transactions, no Default or Event of
Default would exist hereunder:
 
(i) (A) any Credit Party may be merged or consolidated with or into another
Credit Party; provided, that, subject to clause (D) immediately below, if one of
the parties to such merger or consolidation is the Borrower, the Borrower shall
be the continuing or surviving corporation, (B) any Subsidiary may be merged or
consolidated with or into another Credit Party so long as the surviving party is
either (x) a Credit Party or (y) an Additional Credit Party; provided, that,
subject to clause (D) immediately below, if one of the parties to such merger or
consolidation is the Borrower, the Borrower shall be the continuing or surviving
corporation, (C) any of the Parent or any Subsidiary may merge or consolidate
with or into any Person that is not a Credit Party, provided that the applicable
conditions set forth in Section 6.4(b) regarding acquisitions are complied with
in connection with any such acquisition by merger, the Parent or any such
Subsidiary shall be the continuing or surviving corporation and immediately
after giving effect to such transaction, the Parent and its Subsidiaries shall
be in compliance with the financial covenants set forth in Section 5.9 hereof on
a Pro Forma Basis and (D) the Borrower may merge or consolidate with or into any
Credit Party or with any Person wholly-owned and controlled by a Credit Party,
provided that if the Borrower is not the continuing or surviving entity, the
surviving entity shall have assumed all obligations of the Borrower under the
Credit Documents and immediately after giving effect to such transaction, the
Parent and its Subsidiaries shall be in compliance with the financial covenants
set forth in Section 5.9 hereof on a Pro Forma Basis and the ownership of the
properties and assets of the Credit Parties as a whole shall remain unchanged;
and
 
(ii) any Subsidiary of the Parent (other than, if the Parent is no longer the
Borrower, the Borrower) may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any Credit Party.
 
The Borrower shall provide the Administrative Agent with prior written notice of
any transaction described in this Section 6.4(d) and take such other action as
may be required pursuant to the terms of Section 5.12.
 
Section 6.5 Advances, Investments and Loans.
 
The Parent will not, nor will it permit any Subsidiary to, lend money or extend
credit or make advances to any Person (other than extensions of credit to
vendors and suppliers in the form of indemnification obligations owed by such
Persons to the Parent or any of its Subsidiaries under vendor/supply contracts
entered into in the ordinary course of business), or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any Person except for Permitted Investments.
 
Section 6.6 Transactions with Affiliates.
 
Except as expressly permitted by this Agreement, the Parent will not, nor will
it permit any of its Subsidiaries to, directly or indirectly: (a) make any
investment in an Affiliate other than Permitted Investments; (b) transfer, sell,
lease, assign or otherwise dispose of any assets to an Affiliate; (c) merge into
or consolidate with or purchase or acquire assets from an Affiliate other than
Permitted Acquisitions; or (d) enter into any other transaction directly or
indirectly with or for the benefit of an Affiliate (including, without
limitation, guarantees and assumptions of obligations of an Affiliate); provided
that (i) any Affiliate who is an individual may serve as a director, officer or
employee of the Parent or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity and (ii) the Parent and
its Subsidiaries may enter into transactions (other than extensions of credit by
the Parent or any of its Subsidiaries to an Affiliate) if the monetary or
business consideration arising therefrom would be substantially as advantageous
to the Parent and its Subsidiaries as the monetary or business consideration
that would be obtained in a comparable transaction with a Person not an
Affiliate.
 
Section 6.7 Ownership of Subsidiaries; Restrictions.
 
The Parent will not, nor will it permit any Subsidiary to, create, form or
acquire any Subsidiaries, except for (a) wholly-owned Domestic Subsidiaries
which are joined as Additional Credit Parties in accordance with the terms
hereof and (b) wholly-owned (or, if not wholly owned, owned to the maximum
extent permitted under applicable law) Foreign Subsidiaries approved in writing
by the Agent, which approval shall not be unreasonably withheld.  The Parent
will not, nor will it permit its Subsidiaries to, sell, transfer, pledge or
otherwise dispose of any Capital Stock or other equity interests in any of its
Subsidiaries, nor will it permit any of its Subsidiaries to issue, sell,
transfer, pledge or otherwise dispose of any of its Capital Stock or other
equity interests, except in a transaction permitted by Section 6.4.
 
Section 6.8 Fiscal Year; Organizational Documents; Material Contracts.
 
The Parent will not, nor will it permit any of its Subsidiaries to, change its
fiscal year, except to adopt a retail fiscal year end which is no more than 65
days from December 31.  The Borrower will promptly notify the Agent of such
change in fiscal year.  The Parent will not, nor will it permit any Subsidiary
to, amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational document) or bylaws (or other similar document)
in any manner that could adversely affect the rights of the Lenders
hereunder.  The Parent will not, nor will it permit any of its Subsidiaries to,
without the prior written consent of the Administrative Agent, amend, modify,
cancel or terminate or fail to renew or extend or permit the amendment,
modification, cancellation or termination of any of the Material Contracts,
except in the event that such amendments, modifications, cancellations or
terminations could not reasonably be expected to have a Material Adverse Effect.
 
Section 6.9 Limitation on Actions.
 
(a) The Parent will not, nor will it permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor pursuant to the Credit Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (a)-(d) above) for such encumbrances or
restrictions existing under or by reason of (i) this Agreement and the other
Credit Documents, (ii) applicable law, (iii) any document or instrument
governing Indebtedness incurred pursuant to Section 6.1(c), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, or (iv) any Permitted Lien or
any document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.
 
(b) The Parent will not, nor will it permit any Subsidiary to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation except (i) pursuant to
this Agreement and the other Credit Documents, (ii) pursuant to applicable law,
(iii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 6.1(c), provided that in the case of Section 6.1(c) any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (iv) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder,
(v) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the assets securing such Indebtedness, (vi) customary provisions
in leases and other contracts restricting the assignment thereof, (vii)
restrictions in any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien and (viii) any indenture agreement,
instrument or other arrangement relating to the assets or business of any
Subsidiary and existing prior to the consummation of the Permitted Acquisition
in which such Subsidiary was acquired.
 
Section 6.10 Restricted Payments.
 
The Parent will not, nor will it permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
Capital Stock of such Person, (b) to make dividends or other distributions
payable to any Credit Party (directly or indirectly through Subsidiaries), (c)
as permitted by Section 6.11, (d) to make dividends to or repurchases from the
Parent or the parent of such Subsidiary (provided that such parent company is a
Credit Party) the proceeds of which shall be used to pay taxes that are then due
and payable, and (e) the Parent may pay dividends or repurchase shares of its
Capital Stock so long as no Default or Event of Default shall have occurred and
be continuing or be directly or indirectly caused as a result thereof and after
giving effect to such payments or repurchases, the Parent and its Subsidiaries
shall be in compliance with the financial covenants set forth in Section 5.9
hereof on a Pro Forma Basis, determined at the time of any such payment or
repurchase.
 
Section 6.11 Prepayments of Indebtedness, etc.
 
(a) The Parent will not, nor will it permit any of its Subsidiaries to, amend or
modify (or permit the amendment or modification of) any of the terms of the
documents evidencing its or their Indebtedness if such amendment or modification
would add or change any terms in a manner adverse to the issuer of such
Indebtedness, or shorten the final maturity or average life to maturity or
require any payment to be made sooner than originally scheduled or increase the
interest rate applicable thereto or change any subordination provision thereof.
 
(b) The Borrower will furnish to the Administrative Agent a copy of each
modification, supplement or waiver of any provisions of any agreement,
instrument or other document evidencing or relating to the charter or bylaws of
the Parent or any of its Subsidiaries promptly upon the effectiveness thereof
(and the Administrative Agent will promptly furnish a copy thereof to each
Lender).
 
Section 6.12 Sale Leasebacks.
 
The Parent will not, nor will it permit any Subsidiary to, directly or
indirectly, enter into any arrangement, directly or indirectly, whereby the
Parent or any Subsidiary shall sell or transfer any property owned by it to a
Person (other than the Parent or any Subsidiary) in order then or thereafter to
lease such property or lease other property which the Parent or any Subsidiary
intends to use for substantially the same purpose as the property being sold or
transferred.  Notwithstanding the foregoing provisions of this Section 6.12, the
Parent or any Subsidiary may sell or transfer any property owned by it as
described in the preceding sentence provided that the aggregate current market
value of all assets so sold or transferred (in each case determined at the time
of such sale or transfer) shall not at any time exceed, when added to the assets
sold or transferred pursuant to Section 6.4(c)(iv) hereof, 10% of the current
market value of the total assets of the Parent and its Subsidiaries and
immediately after giving effect to such transaction, the Parent and its
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 5.9 hereof on a Pro Forma Basis.
 
Section 6.13 Use of Proceeds.
 
The Borrower will not use the proceeds of the Loans and Letters of Credit in a
manner inconsistent with the uses permitted under Section 3.11 hereof.
 
ARTICLE VII 

 
EVENTS OF DEFAULT
 
Section 7.1 Events of Default.
 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
(a) (i) The Borrower shall fail to pay any principal on any Note when due in
accordance with the terms thereof or hereof; or (ii) the Borrower shall fail to
reimburse the applicable Issuing Lender for any LOC Obligations when due in
accordance with the terms hereof; or (iii) the Borrower shall fail to pay any
interest on any Note or any fee or other amount payable hereunder when due in
accordance with the terms thereof or hereof and any such failure shall continue
unremedied for three (3) Business Days; or (iv) any Guarantor shall fail to pay
on the Guaranty in respect of any of the foregoing or in respect of any other
Guaranty Obligations thereunder; or
 
(b) Any representation or warranty made or deemed made herein or in any of the
other Credit Documents or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement shall prove to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made; or
 
(c) (i) Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 5.4(a), 5.6(b),
5.7(a) or 5.9 or Article VI hereof; or (ii) any Credit Party shall fail to
comply with any other covenant, contained in this Credit Agreement or the other
Credit Documents or any other agreement, document or instrument among any Credit
Party, the Administrative Agent and the Lenders or executed by any Credit Party
in favor of the Administrative Agent or the Lenders (other than as described in
Sections 7.1(a) or 7.1(c)(i) above), and in the event any such breach or failure
to comply is capable of cure, is not cured within thirty (30) days of its
occurrence; or
 
(d) The Parent or any of its Subsidiaries shall (i) default in any payment of
principal of or interest on any Indebtedness (other than the Notes) in a
principal amount outstanding of at least $5,000,000 in the aggregate for the
Parent and any of its Subsidiaries beyond the period of grace (not to exceed 30
days), if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness in a principal
amount outstanding of at least $5,000,000 in the aggregate for the Parent and
its Subsidiaries or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity; or
 
(e) (i) The Parent or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Parent or any Subsidiary shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Parent or any Subsidiary
any case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of 60 days; or (iii) there shall be commenced against the Parent or any
Subsidiary any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Parent or any
Subsidiary shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Parent or any Subsidiary shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or
 
(f) One or more judgments or decrees shall be entered against the Parent or any
of its Subsidiaries involving in the aggregate a liability (to the extent not
paid when due or covered by insurance) of $5,000,000 or more and all such
judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or
 
(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan (other than a Permitted Lien) shall arise on the assets of the
Parent, any of its Subsidiaries or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a Trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) the Parent, any of its Subsidiaries or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or ERISA Reorganization of, any Multiemployer Plan or (vi) any other
similar event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could have a Material Adverse
Effect; or
 
(h) A reasonable basis shall exist for the assertion against the Parent or any
of its Subsidiaries, or any predecessor in interest of the Parent or any of its
Subsidiaries, of (or there shall have been asserted against the Parent or any of
its Subsidiaries) an Environmental Claim that, in the judgment of the Required
Lenders, is reasonably likely to be determined adversely to the Parent or any of
its Subsidiaries, and the amount thereof (either individually or in the
aggregate) is reasonably likely to have a Material Adverse Effect (insofar as
such amount is payable by the Parent or any of its Subsidiaries but after
deducting any portion thereof that is reasonably expected to be paid by other
creditworthy Persons jointly and severally liable therefor); or
 
(i) A Change of Control shall occur; or
 
(j) The Guaranty or any provision thereof shall cease to be in full force and
effect or any Guarantor or any Person acting by or on behalf of any Guarantor
shall deny or disaffirm any Guarantor’s obligations under the Guaranty; or
 
(k) Any other Credit Document shall fail to be in full force and effect or to
give the Administrative Agent and/or the Lenders the security interests, liens,
rights, powers and privileges purported to be created thereby (except as such
documents may be terminated or no longer in force and effect in accordance with
the terms thereof, other than those indemnities and provisions which by their
terms shall survive).
 
Section 7.2 Acceleration; Remedies.
 
Upon the occurrence of an Event of Default, then, and in any such event, (a) if
such event is an Event of Default specified in Section 7.1(e) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall immediately become due and payable, the
Administrative Agent shall have the right to enforce any and all other rights
and interests created and existing under the Credit Documents, including,
without limitation, all rights and remedies against a Guarantor and all rights
of set-off, and the Administrative Agent shall have the right to enforce any and
all other rights and remedies of a creditor under applicable law, and (b) if
such event is any other Event of Default, with the written consent of the
Required Lenders, the Administrative Agent may, or upon the written request of
the Required Lenders, the Administrative Agent shall, by notice to the Borrower,
take any or all of the following actions: (i) declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate;
(ii) declare the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the Notes to be due and payable forthwith and
direct the Borrower to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit in an amount equal to the maximum amount of which may be drawn
under Letters of Credit then outstanding, whereupon the same shall immediately
become due and payable; (iii) enforce any and all other rights and interests
created and existing under the Credit Documents, including, without limitation,
all rights and remedies against a Guarantor and all rights of set-off; and (iv)
enforce any and all other rights and remedies of a creditor under applicable
law.  Except as expressly provided above in this Section 7.2, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.
 
ARTICLE VIII 
 
THE AGENT
 
Section 8.1 Appointment and Authority.  Each of the Lenders and the Issuing
Lender hereby irrevocably appoints Wachovia to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.
 
Section 8.2 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
Section 8.3 Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
the Issuing Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Section 8.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
Section 8.5 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Section 8.6 Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Issuing Lender
and the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower (so long as no
Default), to appoint a successor, which shall be a bank or an Affiliate of any
such bank.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Section 9.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
Section 8.7 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 8.8 No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Agents (other than the Administrative
Agent) or Arrangers, as applicable, listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Lender hereunder.
 
ARTICLE IX

 
MISCELLANEOUS
 
Section 9.1 Amendments, Etc.; Non-Consenting Lenders.
 
Neither this Credit Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section nor may the
Borrower or any Guarantor be released except in accordance with the provisions
of this Section 9.1.  The Required Lenders may, or, with the written consent of
the Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower or any other Credit Party written amendments, supplements
or modifications hereto and to the other Credit Documents for the purpose of
adding any provisions to this Credit Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Borrower or any other
Credit Party hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders may specify in such instrument, any of the requirements
of this Credit Agreement or the other Credit Documents or any Default or Event
of Default and its consequences; provided, however, that no such waiver and no
such amendment, waiver, supplement, modification or release shall:
 
(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-default rate set forth in Section 2.8(b) which shall be
determined by a vote of the Required Lenders) or extend the scheduled date of
any payment thereof or forgive any principal, interest or fee payable hereunder,
or extend the expiration date of any Lender’s Commitment, in each case without
the written consent of each Lender directly affected thereby; or
 
(ii) increase the amount of any Lender’s Commitment without the written consent
of such Lender; or
 
(iii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all Lenders; or
 
(iv) amend, modify or waive any provision of Article VIII without the written
consent of the Administrative Agent; or
 
(v) release the Borrower or a substantial portion of the Guarantors from their
obligations hereunder or under the Guaranty, without the written consent of all
Lenders; or
 
(vi) permit the Borrower to assign or transfer any of its rights or obligations
under this Credit Agreement or other Credit Documents without the written
consent of all Lenders; or
 
(vii) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of all of the Required Lenders or Lenders as appropriate; or
 
(viii) amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.11(b) without the written consent of all Lenders; or
 
(ix) amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender directly affected thereby;
 
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.
 
In the event that any Lender (a “Non-Consenting Lender”) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of this Section 9.1,
the Borrower shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent, so
long as the consent of the Required Lenders shall have been obtained with
respect to such amendment, modification, termination, waiver or consent;
provided that (i) such replacement does not conflict with any applicable law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, (ii) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to the Non-Consenting Lender
pursuant to the Credit Documents on or prior to the date of replacement,
(iii) the replacement financial institution shall approve the proposed
amendment, modification, termination, waiver or consent, (iv) the Borrower shall
be liable to the Non-Consenting Lender under Section 2.16 if any LIBOR Rate Loan
owing to the Non-Consenting Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (v) the Non-Consenting Lender shall be
obligated to make such replacement in accordance with the provisions of Section
9.6(c) (provided that the Borrower shall be obligated to pay the registration
and processing fee referred to therein), (vi) until such time as such
replacement shall be consummated, the Borrower shall pay to the Non-Consenting
Lender all additional amounts (if any) required pursuant to Section 2.14, 2.15,
2.16 or 2.17, as the case may be, (vii) the Borrower provides at least three (3)
Business Days’ prior notice to the Non-Consenting Lender, and (viii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the
Non-Consenting Lender.  In the event any Non-Consenting Lender fails to execute
the agreements required under Section 9.6 in connection with an assignment
pursuant to this Section 9.1, the Borrower may, upon two (2) Business Days’
prior notice to the Non-Consenting Lender, execute such agreements on behalf of
the Non-Consenting Lender.
 
Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.
 
Notwithstanding any of the foregoing to the contrary, the consent of the Credit
Parties shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.6); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver.  In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 2.1(a)
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for hereunder; provided that the Administrative Agent shall
promptly deliver a copy of any such modification to the Borrower and each
Lender.
 
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
 
Section 9.2 Notices.
 
Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the number set out
herein, (c) the day following the day on which the same has been delivered
prepaid or pursuant to an invoice arrangement to a reputable national overnight
air courier service, or (d) the fifth Business Day following the day on which
the same is sent by certified or registered mail, postage prepaid, in each case,
addressed as follows in the case of the Borrower, the other Credit Parties and
the Administrative Agent, and as set forth on Schedule 9.2 in the case of the
Lenders, or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the Notes:
 
The Borrower and the
other Credit Parties:
Dollar Tree Stores, Inc.
500 Volvo Parkway
Chesapeake, Virginia  23320
Attention:  Corporate Secretary
Telecopier:  (757) 321-5111
Telephone:  (757) 321-5000
With a copy to:
Attention:  Corporate Treasurer
Telecopier:  (757) 321-5111
Telephone:  (757) 321-5000

The Administrative
Agent:
Wachovia Bank, National Association, as Administrative Agent
Charlotte Plaza
201 South College Street, CP-8
Charlotte, North Carolina  28288-0680
Attention:  Syndication Agency Services
Telecopier:  (704) 383-0288
Telephone:  (704) 383-3721
 
with a copy to:
 
Wachovia Bank, National Association
One South Broad, PA4830
Philadelphia, PA 19107
Attention:  Martha M. Winters
Telecopier:  (267) 321-6714
Telephone:  (267) 321-6700




Section 9.3 No Waiver; Cumulative Remedies.
 
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Section 9.4 Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Notes have been paid in full.
 
Section 9.5 Payment of Expenses and Taxes.
 
The Credit Parties agree (a) to pay or reimburse the Administrative Agent for
all its reasonable out-of-pocket costs and expenses incurred in connection with
the development, preparation, negotiation, printing and execution of, and any
amendment, supplement or modification to, this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, together with the reasonable fees and disbursements of counsel to
the Administrative Agent, (b) to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the Notes
and any such other documents, including, without limitation, the reasonable fees
and disbursements of counsel to the Administrative Agent and to the Lenders
(including reasonable allocated costs of in-house legal counsel), (c) on demand,
to pay, indemnify, and hold each Lender and the Administrative Agent harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, the Credit
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender and the Administrative Agent and their Affiliates harmless from and
against, any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of the Credit Documents and any such other
documents and the use, or proposed use, of proceeds of the Loans and whether or
not the Administrative Agent, the relevant Lenders and their Affiliates are
parties to the claim, demand, action, cause of action or proceeding from which
any of the aforementioned arises (all of the foregoing, collectively, the
“indemnified liabilities”); provided, however, that the Borrower shall not have
any obligation hereunder to the Administrative Agent or any Lender with respect
to indemnified liabilities arising from the gross negligence or willful
misconduct of the Administrative Agent or any such Lender, as determined by a
court of competent jurisdiction.  The agreements in this Section 9.5 shall
survive repayment or assignment of the Loans, Notes and all other amounts
payable hereunder.
 
Section 9.6 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
 
(i) Minimum Amounts.
 
(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
(B)            in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of a Revolving Commitment, or $5,000,000, in the case of any assignment
in respect of the Term Loan, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that, in connection with simultaneous assignments to two or
more related Approved Funds, such Approved Funds shall be treated as one
assignee for purposes of determining compliance with the minimum assignment
amount[s] referred to above.
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned.
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
 
(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) Revolving Commitments if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) the Term Loan to
a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund;
 
(C)            the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
 
(D)            the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Commitments.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no such
fee shall be required, and the assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
 
(v) No Assignment to Borrower.  No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address referred to in Section 9.2
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders, the Issuing Lender and the Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (iv), (vi),
(viii), (ix), (x) (in connection with the written consent of all Lenders only)
and (xiii) that affects such Participant.  Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 9.7 as though it were a Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 2.15 and 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that is not a United States person (as such term is defined in Section
7701(a)(30) of the Code) shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(a) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  Each
Credit Party (and each Lender and the Issuing Lender, and each Related Party of
any of the foregoing Persons) agrees to cooperate with the Administrative Agent
and the Lenders in connection with any pledge or assignment or any Participation
and/or securities created pursuant to this Section, including delivery of any
documentation reasonably requested by the Administrative Agent or a Lender in
connection therewith.
 
Section 9.7 Adjustments; Set-off.
 
(a) Each Lender agrees that if any Lender (a “benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7.1(e), or otherwise) in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loans, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.  The
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loans may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.
 
(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon the
occurrence of any Event of Default, to setoff and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, or any part thereof
in such amounts as such Lender may elect, against and on account of the
obligations and liabilities of the Borrower to such Lender hereunder and claims
of every nature and description of such Lender against the Borrower, in any
currency, whether arising hereunder, under the Notes or under any documents
contemplated by or referred to herein or therein, as such Lender may elect,
whether or not such Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured.  The
aforesaid right of set-off may be exercised by such Lender against the Borrower
or against any trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver or execution, judgment or attachment creditor of
the Borrower, or against anyone else claiming through or against the Borrower or
any such trustee in bankruptcy, debtor in possession, assignee for the benefit
of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.
 
Section 9.8 Table of Contents and Section Headings.
 
The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.
 
Section 9.9 Counterparts.
 
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.
 
Section 9.10 Effectiveness.
 
This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to Section
9.2 or, in the case of the Lenders, shall have given to the Administrative Agent
written, telecopied or telex notice (actually received) at such office that the
same has been signed and mailed to it.
 
Section 9.11 Severability.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 9.12 Integration.
 
This Agreement, the Notes and the other Credit Documents represent the agreement
of the Borrower, the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Borrower, the
Guarantors or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the Notes.
 
Section 9.13 Governing Law.
 
This Agreement and the Notes and the rights and obligations of the parties under
this Agreement and the Notes shall be governed by, and construed and interpreted
in accordance with, the law of the State of North Carolina.
 
Section 9.14 Consent to Jurisdiction and Service of Process.
 
All judicial proceedings brought against the Borrower and/or any other Credit
Party with respect to this Agreement, any Note or any of the other Credit
Documents may be brought in any state or federal court of competent jurisdiction
in the State of North Carolina, and, by execution and delivery of this
Agreement, the Borrower and the other Credit Parties accepts, for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Agreement from which no
appeal has been taken or is available.  The Borrower and the other Credit
Parties irrevocably agrees that all service of process in any such proceedings
in any such court may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto, such service
being hereby acknowledged by the Borrower and the other Credit Parties to be
effective and binding service in every respect.  The Borrower, the other Credit
Parties, the Administrative Agent and the Lenders each irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens which it may now or hereafter
have to the bringing of any such action or proceeding in any such
jurisdiction.  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of any Lender to bring
proceedings against the Borrower or the other Credit Parties in the court of any
other jurisdiction.
 
Section 9.15 Arbitration.
 
(a) Notwithstanding the provisions of Section 9.14 to the contrary, upon demand
of any party hereto, whether made before or within three (3) months after
institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Agreement and other Credit
Documents (“Disputes”) between or among parties to this Agreement shall be
resolved by binding arbitration as provided herein.  Institution of a judicial
proceeding by a party does not waive the right of that party to demand
arbitration hereunder.  Disputes may include, without limitation, tort claims,
counterclaims, disputes as to whether a matter is subject to arbitration, claims
brought as class actions, claims arising from Credit Documents executed in the
future, or claims arising out of or connected with the transaction reflected by
this Agreement.
 
Arbitration shall be conducted under and governed by the Commercial Arbitration
Rules (the “Arbitration Rules”) of the American Arbitration Association (the
“AAA”) and Title 9 of the U.S. Code.  All arbitration hearings shall be
conducted in Charlotte, North Carolina.  A hearing shall begin within 90 days of
demand for arbitration and all hearings shall be concluded within 120 days of
demand for arbitration.  These time limitations may not be extended unless a
party shows cause for extension and then no more than a total extension of 60
days.  The expedited procedures set forth in Rule 51 etseq. of the Arbitration
Rules shall be applicable to claims of less than $1,000,000.  All applicable
statutes of limitation shall apply to any Dispute.  A judgment upon the award
may be entered in any court having jurisdiction.  Arbitrators shall be licensed
attorneys selected from the Commercial Financial Dispute Arbitration Panel of
the AAA.  The parties hereto do not waive applicable Federal or state
substantive law except as provided herein.  Notwithstanding the foregoing, this
arbitration provision does not apply to disputes under or related to Hedging
Agreements.
 
(b) Notwithstanding the preceding binding arbitration provisions, the
Administrative Agent, the Lenders, the Borrower and the other Credit Parties
agree to preserve, without diminution, certain remedies that the Administrative
Agent on behalf of the Lenders may employ or exercise freely, independently or
in connection with an arbitration proceeding or after an arbitration action is
brought.  The Administrative Agent on behalf of the Lenders shall have the right
to proceed in any court of proper jurisdiction or by self-help to exercise or
prosecute the following remedies, as applicable (i) all rights to foreclose
against any real or personal property or other security by exercising a power of
sale granted under Credit Documents or under applicable law or by judicial
foreclosure and sale, including a proceeding to confirm the sale; (ii) all
rights of self-help including peaceful occupation of real property and
collection of rents, set-off, and peaceful possession of personal property; and
(iii) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and filing an
involuntary bankruptcy proceeding.  Preservation of these remedies does not
limit the power of an arbitrator to grant similar remedies that may be requested
by a party in a Dispute.
 
(c) The parties hereto agree that they shall not have a remedy of punitive or
exemplary damages against the other in any Dispute and hereby waive any right or
claim to punitive or exemplary damages they have now or which may arise in the
future in connection with any Dispute whether the Dispute is resolved by
arbitration or judicially.
 
(d) By execution and delivery of this Agreement, each of the parties hereto
accepts, for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction relating to any arbitration
proceedings conducted under the Arbitration Rules in Charlotte, North Carolina
and irrevocably agrees to be bound by any final judgment rendered thereby in
connection with this Agreement from which no appeal has been taken or is
available.
 
Section 9.16 Confidentiality.
 
Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder, under any other Credit Document or Hedging Agreement or any
action or proceeding relating to this Agreement, any other Credit Document or
Hedging Agreement or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations; (g) subject to each such Person being informed of the confidential
nature of the Information and to their agreement to keep such Information
confidential on substantially the same terms as required by this Section, to
(i) an investor or prospective investor in securities issued by an Approved Fund
that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such securities issued by the Approved Fund, (ii) a
trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in securities issued by an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (iii) a nationally recognized rating
agency that requires access to information regarding the Credit Parties, the
Loans and Credit Documents in connection with ratings issued in respect of
securities issued by an Approved Fund; (h) with the consent of the Borrower; or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, “Information” shall mean all information received
in writing from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Lender on a nonconfidential basis prior to disclosure by the
Borrower or any of its Subsidiaries.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Section 9.17 Acknowledgments.
 
The Borrower and the other Credit Parties each hereby acknowledge that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and
 
(c) no joint venture exists among the Lenders or among the Borrower or the other
Credit Parties and the Lenders.
 
Section 9.18 Waivers of Jury Trial.
 
THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
ARTICLE X

 
GUARANTY
 
Section 10.1 The Guaranty.
 
In order to induce the Lenders to enter into this Agreement and to extend credit
hereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder, each of the Guarantors
hereby agrees with the Administrative Agent and the Lenders as follows:  each
Guarantor hereby unconditionally and irrevocably jointly and severally
guarantees as primary obligor and not merely as surety the full and prompt
payment when due, whether upon maturity, by acceleration or otherwise, of any
and all indebtedness of the Borrower to the Administrative Agent and the
Lenders.  If any or all of the indebtedness of the Borrower to the
Administrative Agent and the Lenders becomes due and payable hereunder, each
Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent and the Lenders, on order, on demand, together with any and
all reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the indebtedness.  The word “indebtedness” is used
in this Article X in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of the Borrower arising in
connection with this Agreement, in each case, heretofore, now, or hereafter
made, incurred or created, whether voluntarily or involuntarily, absolute or
contingent, liquidated or unliquidated, determined or undetermined, whether or
not such indebtedness is from time to time reduced, or extinguished and
thereafter increased or incurred, whether the Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).
 
Section 10.2 Bankruptcy.
 
Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all indebtedness of the Borrower to
the Lenders whether or not due or payable by the Borrower upon the occurrence of
any of the events specified in Section 7.1(e), and unconditionally promises to
pay such indebtedness to the Administrative Agent for the account of the
Lenders, or order, on demand, in lawful money of the United States.  Each of the
Guarantors further agrees that to the extent that the Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to the
Administrative Agent or any Lender, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.
 
Section 10.3 Nature of Liability.
 
The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the indebtedness of the Borrower whether
executed by any such Guarantor, any other guarantor or by any other party, and
no Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Borrower or by any other party, or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the indebtedness of the Borrower, or (c)
any payment on or in reduction of any such other guaranty or undertaking, or (d)
any dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (e) any payment made to the Administrative Agent or the Lenders on
the indebtedness which the Administrative Agent or such Lenders repay the
Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Guarantors waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.  The obligations of the Guarantors hereunder are
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or any other
agreement or instrument referred to therein, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or a
guarantor.
 
Section 10.4 Independent Obligation.
 
The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.
 
Section 10.5 Authorization.
 
Each of the Guarantors authorizes the Administrative Agent and each Lender
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to (a) renew, compromise, extend, increase, accelerate or
otherwise change the time for payment of, or otherwise change the terms of the
indebtedness or any part thereof in accordance with this Agreement, including
any increase or decrease of the rate of interest thereon, (b) take and hold
security from any Guarantor or any other party for the payment of this Guaranty
or the indebtedness and exchange, enforce, waive and release any such security,
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their discretion may determine and (d)
release or substitute any one or more endorsers, guarantors, the Borrower or
other obligors.
 
Section 10.6 Reliance.
 
It is not necessary for the Administrative Agent or the Lenders to inquire into
the capacity or powers of the Borrower or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any indebtedness made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.
 
Section 10.7 Waiver.
 
(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent or
any Lender to (i) proceed against the Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrower, any
other guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s or any Lender’s power whatsoever.  Each of the Guarantors
waives any defense based on or arising out of any defense of the Borrower, any
other Guarantor or any other party other than payment in full of the
indebtedness, including without limitation any defense based on or arising out
of the disability of the Borrower, any other guarantor or any other party, or
the unenforceability of the indebtedness or any part thereof from any cause, or
the cessation from any cause of the liability of the Borrower other than payment
in full of the indebtedness.  Without limiting the generality of the provisions
of this Article X, each of the Guarantors hereby specifically waives the
benefits of N.C. Gen. Stat. § 26-7 through 26-9, inclusive.  The Administrative
Agent or any of the Lenders may, at their election, foreclose on any security
held by the Administrative Agent or a Lender by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Administrative Agent and any Lender may have
against the Borrower or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the indebtedness has been paid.  Each of the Guarantors waives any
defense arising out of any such election by the Administrative Agent and each of
the Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against the Borrower or any other party or any security.
 
(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices of nonperformance, notices of amendments or modifications
to this Agreement or any of the other Credit Documents, notice of protest,
notices of dishonor, notices of acceptance of this Guaranty, and notices of the
existence, creation or incurring of new or additional indebtedness.  Each
Guarantor assumes all responsibility for being and keeping itself informed of
the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the indebtedness and the nature, scope
and extent of the risks which such Guarantor assumes and incurs hereunder, and
agrees that neither the Administrative Agent nor any Lender shall have any duty
to advise such Guarantor of information known to it regarding such circumstances
or risks.
 
(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders against the Borrower or any other
guarantor of the indebtedness of the Borrower owing to the Lenders
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Loans hereunder shall have been paid and the Commitments have been
terminated.  Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent and the Lenders
now have or may hereafter have against any Other Party, any endorser or any
other guarantor of all or any part of the indebtedness of the Borrower and any
benefit of, and any right to participate in, any security or collateral given to
or for the benefit of the Lenders to secure payment of the indebtedness of the
Borrower until such time as the Loans hereunder shall have been paid and the
Commitments have been terminated.
 
Section 10.8 Limitation on Enforcement.
 
The Lenders agree that this Guaranty may be enforced only by the action of the
Administrative Agent acting upon the instructions of the Required Lenders and
that no Lender shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders upon the terms of this Agreement.  The Lenders further agree that this
Guaranty may not be enforced against any director, officer, employee or
stockholder of the Guarantors.
 
Section 10.9 Confirmation of Payment.
 
The Administrative Agent and the Lenders will, upon request after payment of the
indebtedness and obligations which are the subject of this Guaranty and
termination of the commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that such indebtedness and obligations have been
paid and the commitments relating thereto terminated, subject to the provisions
of Section 10.2.
 

40115983.6 05151564
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.
 
BORROWER:
DOLLAR TREE STORES, INC.

 
By: /s/ Roger
Dean                                                                                   
                            Name: Roger
Dean                                                                                   
                            Title: Vice President –
Treasurer                                                                                   
 


 
GUARANTORS:
DOLLAR TREE MANAGEMENT, INC.

 
By: /s/ Roger
Dean                                                                                   
                            Name: Roger
Dean                                                                                   
                            Title: Vice President –
Treasurer                                                                                   
 
 
DOLLAR TREE DISTRIBUTION, INC.
 
By: /s/ Roger
Dean                                                                                   
                            Name: Roger
Dean                                                                                   
                            Title: Vice President –
Treasurer                                                                                   
 
 
GREENBRIER INTERNATIONAL, INC.
 
                            By: /s/ Roger
Dean                                                                                   
                            Name: Roger
Dean                                                                                   
                            Title: Vice President –
Treasurer                                                                                   
 
 
DOLLAR TREE AIR, INC.
 
By: /s/ Jonathan
Elder                                                                                   
                            Name: Jonathan
Elder                                                                                   
                            Title: Vice President – Assistant Secretary
 

40115983.6 05151564  Credit Agreement
 
 

--------------------------------------------------------------------------------

 

DOLLAR TREE OLLIE’S, LLC
 
By: /s/ Bob
Sasser                                                                                   
Name: Bob
Sasser                                                                                   
Title:
Manager                                                                                   


 
DT KEYSTONE MANAGEMENT INC.
                            DT KEYSTONE DISTRIBUTION, INC.
                            DOLLAR TREE PROPERTIES, INC.
                            DTD TENNESSEE, INC.
 
By: /s/ Jonathan
Elder                                                                                   
                            Name: Jonathan
Elder                                                                                   
                            Title: Vice President – Assistant Secretary
                                of each of the foregoing corporations
 
 
DT KEYSTONE DISTRIBUTION, LLC
 
By:  DT Keystone Distribution, Inc., its sole member
 
By: /s/ Jonathan
Elder                                                                                   
                            Name: Jonathan
Elder                                                                                   
                            Title: Vice President – Assistant Secretary
 
 
 
DT KEYSTONE DISTRIBUTION, R.L.L.L.P.
 
By:  DT Keystone Management, Inc.,
                            its general partner
 
By: /s/ Jonathan
Elder                                                                                   
                            Name: Jonathan
Elder                                                                                   
                            Title: Vice President – Assistant Secretary
 

40115983.6 05151564  Credit Agreement
 
 

--------------------------------------------------------------------------------

 

AGENT AND LENDERS: WACHOVIA BANK, NATIONAL ASSOCIATION,
                as Administrative Agent and a Lender
 
                By: /s/ Martha M.
Winters                                                                                   
                Name: Martha M.
Winters                                                                                   
                Title:
Director                                                                                   
 

40115983.6 05151564  Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Bank of America, N.A.,
                            as a Lender
 
                            By: /s/ Kathleen
Dimock                                                                                   
                            Name: Kathleen
Dimock                                                                                   
                            Title: Managing
Director                                                                                   
 


 

40115983.6 05151564  Credit Agreement
 
 

--------------------------------------------------------------------------------

 

National City Bank,
                            as a Lender
 
                            By: /s/ Brian
Strayton                                                                                   
                            Name: Brian
Strayton                                                                                   
                            Title: Senior Vice
President                                                                                   
 

40115983.6 05151564  Credit Agreement
 
 

--------------------------------------------------------------------------------

 

US BANK, NATIONAL ASSOCIATION,
                            as a Lender
 
By: /s/ Frances W.
Josephic                                                                                   
                            Name: Frances W.
Josephic                                                                                   
                            Title: Vice
President                                                                                   
 

40115983.6 05151564  Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SunTrust Bank,
                            as a Lender
 
                            By: /s/ Michael J.
Vegh                                                                                   
                            Name: Michael J.
Vegh                                                                                   
                            Title: Vice
President                                                                                   
 

40115983.6 05151564  Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Wells Fargo Bank, National Association,
                            as a Lender
 
                            By: /s/ Sharon
Prince                                                                                   
                            Name: Sharon
Prince                                                                                   
                            Title: Vice
President                                                                                   
 

40115983.6 05151564  Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Branch Banking and Trust Company,
                            as a Lender
 
By: /s/ Susan M.
Raher                                                                                   
                            Name: Susan M.
Raher                                                                                   
                            Title: Senior Vice
President                                                                                   
 

40115983.6 05151564  Credit Agreement
 
 

--------------------------------------------------------------------------------

 

REGIONS BANK,
                            as a Lender
 
                            By: /s/ Elaine B.
Passman                                                                                   
                            Name: Elaine B.
Passman                                                                                   
                            Title: Vice
President                                                                                   
 

40115983.6 05151564  Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Citizens Bank of Pennsylvania,
                            as a Lender
 
By: /s/ Leslie
Grizzard                                                                                   
                            Name: Leslie
Grizzard                                                                                   
                            Title: Senior Vice
President                                                                                   
 

40115983.6 05151564  Credit Agreement
 
 

--------------------------------------------------------------------------------

 

RBC Centura Bank,
                            as a Lender
 
By: /s/ Martin J.
Rust                                                                                   
                            Name: Martin J.
Rust                                                                                   
                            Title: Richmond Market
Executive                                                                                   
 

40115983.6 05151564  Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Fifth Third Bank,
                            as a Lender
 
By: /s/ Mike
Mendenhall                                                                                   
                            Name: Mike
Mendenhall                                                                                   
                            Title: Vice
President                                                                                   
 
